Exhibit 10.4

 

Conformed Copy

 

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

 

MARRIOTT INTERNATIONAL, INC.

 

and

 

SUNSTONE HOTEL INVESTORS, INC.,

 

 

April 27, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page


--------------------------------------------------------------------------------

ARTICLE 1.

     DEFINITIONS.    1    

Section 1.1

     Certain Defined Terms.    1    

Accounting Firm

   1    

Accounting Period

   1    

Affiliate

   2    

Ancillary Agreements

   2    

Business Day

   2    

Capital Expenditures

   2    

Closing Interest Rate

   2    

Code

   2    

Commercially Reasonable Efforts

   2    

Consent

   2    

Contract

   3    

Control

   3    

CTF

   3    

CTF Ancillary Agreements

   3    

CTF Schedules

   3    

CTF Selling Entity

   3    

CTF’s Knowledge

   3    

Debt

   3    

Employee Benefit Plan

   3    

Encumbrance

   4    

Environmental Law

   4    

Equity Interests

   4    

ERISA

   4    

ERISA Affiliate

   4    

FF&E

   5    

FF&E Reserve

   5    

GAAP

   5    

Governmental Authority

   5    

Governmental Authorization

   5    

Hotel

   5    

Hotel Interests

   5    

Hotel Management Agreements

   5    

Intercompany Debt

   5    

Intercreditor Claims Side Letter

   5    

Interest Holder

   5    

IRS

   5    

Law

   6    

Leased Real Property

   6    

Leasehold Interest

   6    

Leases

   6

 

2



--------------------------------------------------------------------------------

   

Legal Proceeding

   6    

Lien

   6    

Marriott’s Accounting Practices

   6    

Marriott’s Closing Deliveries

   6    

Marriott/CTF Hotel Management Agreements

   6    

Marriott’s Knowledge

   7    

Marriott Material Contract

   7    

Material Contract

   7    

Minority Owned Entities

   7    

Miscellaneous Operating Supplies

   7    

Order

   7    

Ordinary Course of Business

   8    

Organizational Documents

   8    

Orlando Hotel Management Agreement

   8    

Orlando Mortgage Note

   8    

Orlando ODL Note

   8    

Owned Real Property

   8    

Owner Agreements

   8    

Permits

   9    

Permitted Encumbrances

   9    

Person

   9    

Personal Property

   9    

PIP Expenditures

   9    

Property

   9    

Property Improvement Plans

   9    

Property Tax

   9    

Purchaser Material Adverse Effect

   9    

Purchaser’s Closing Deliveries

   10    

Purchaser’s Knowledge

   10    

Representatives

   10    

Sales, Use & Occupancy Tax Audit Liabilities

   10    

Schedules

   10    

Subsidiary

   10    

Target

   10    

Target Sale

   10    

Tax or Taxes

   10    

Tax Return

   11    

Taxing Authority

   11    

Title Company

   11    

Transfer Tax

   11    

Working Capital

   11    

Section 1.2

     Table of Definitions.    12

ARTICLE 2.

     THE TRANSACTIONS    13    

Section 2.1

     Transactions.    13    

Section 2.2

     Certain Information.    15

 

-ii-



--------------------------------------------------------------------------------

   

Section 2.3

     Debt.    16    

Section 2.4

     Intercompany Debt.    16    

Section 2.5

     Property Improvement Plan Expenditures.    16

ARTICLE 3.

     PURCHASE PRICE ADJUSTMENTS AND CLOSING    17    

Section 3.1

     Purchase Price.    17    

Section 3.2

     Deposit.    17    

Section 3.3

     Estimated Working Capital, Capital Expenditure and PIP Expenditure
Adjustments.    17    

Section 3.4

     Post-Closing Adjustments.    18    

Section 3.5

     Certain Transaction Costs.    19    

Section 3.6

     Structural and Environmental Consultants.    19    

Section 3.7

     Purchase Price Allocation.    19    

Section 3.8

     Closing.    20

ARTICLE 4.

     PARAGON BONDS    22

ARTICLE 5.

     PASS THROUGH REPRESENTATIONS AND WARRANTIES OF MARRIOTT    22    

Section 5.1

     Organization, Existence; Records and Actions.    22    

Section 5.2

     Authority, Approval and Enforceability.    23    

Section 5.3

     Capitalization.    23    

Section 5.4

     Lines of Business.    24    

Section 5.5

     No Conflicts; Consents.    25    

Section 5.6

     Balance Sheets.    26    

Section 5.7

     Absence of Certain Changes.    27    

Section 5.8

     Litigation and Related Matters.    27    

Section 5.9

     Compliance with Laws; Governmental Authorizations.    28    

Section 5.10

     Contracts and Commitments.    28    

Section 5.11

     Hotel Properties.    29    

Section 5.12

     Intellectual Property.    29    

Section 5.13

     Employee Benefits.    29    

Section 5.14

     Insurance.    30    

Section 5.15

     Leases.    31    

Section 5.16

     Taxes.    31    

Section 5.17

     Limitations.    33

ARTICLE 5A.

     MANAGER REPRESENTATIONS AND WARRANTIES.    34    

Section 5.1A

     Organization, Existence; Records and Actions.    34    

Section 5.2A

     Authority, Approval and Enforceability.    34    

Section 5.3A

     Capitalization.    34    

Section 5.4A

     Lines of Business.    35    

Section 5.5A

     No Conflicts; Consents.    35    

Section 5.6A

     Balance Sheets.    36

 

-iii-



--------------------------------------------------------------------------------

   

Section 5.7A

     Absence of Certain Changes.    36    

Section 5.8A

     Litigation and Related Matters.    37    

Section 5.9A

     Compliance with Laws; Governmental Authorizations.    37    

Section 5.10A

     Contracts and Commitments.    38    

Section 5.11A

     Hotel Properties.    38    

Section 5.12A

     Intellectual Property.    38    

Section 5.13A

     Employee Benefits.    39    

Section 5.14A

     Insurance.    39    

Section 5.15A

     Leases.    39    

Section 5.16A

     Taxes.    39    

Section 5.17A

     Inaccuracy of Pass Through Representations    41

ARTICLE 6.

     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER    41    

Section 6.1

     Organization.    41    

Section 6.2

     Authority.    41    

Section 6.3

     No Conflict; Required Filings and Consents.    42    

Section 6.4

     Financing.    43

ARTICLE 7.

     COVENANTS.    43    

Section 7.1

     Management of the Hotels Prior to the Closing.    43    

Section 7.2

     Conduct of Business of the Targets Prior to the Closing.    43    

Section 7.3

     Risk of Loss.    43    

Section 7.4

     Covenants Regarding Information.    45    

Section 7.5

     Non-Waiver of Attorney-Client Privilege.    46    

Section 7.6

     Notification of Certain Matters.    47    

Section 7.7

     Resignations.    47    

Section 7.8

     Confidentiality.    47    

Section 7.9

     Consents and Estoppels.    48    

Section 7.10

     Governmental Consents and Filings.    49    

Section 7.11

     Public Announcements.    49    

Section 7.12

     Marriott Undertaking.    49    

Section 7.13

     UST Removal at Westchester Property.    50

ARTICLE 8.

     TAX MATTERS.    50    

Section 8.1

     Tax Returns.    50    

Section 8.2

     Marriott's Obligations    51    

Section 8.3

     Purchaser's Obligations    51    

Section 8.4

     Straddle Period    51    

Section 8.5

     Contests    52    

Section 8.6

     Cooperation on Tax Matters    52    

Section 8.7

     Price Adjustment    53    

Section 8.8

     After-Tax Basis    53    

Section 8.9

     Elections    53

 

-iv-



--------------------------------------------------------------------------------

   

Section 8.10

     Survival    53

ARTICLE 9.

     TITLE COMMITMENT AND SURVEY REVIEW PROCESS; CONDITIONS TO CLOSING.    53  
 

Section 9.1

     Title Commitment and Survey Review Process.    53    

Section 9.2

     Lack of Consents or Estoppels for Certain Leasehold Interests.    57    

Section 9.3

     General Conditions.    58    

Section 9.4

     Conditions to the Obligations of Marriott    58    

Section 9.5

     Conditions to the Obligations of the Purchaser.    59

ARTICLE 10.

     INDEMNIFICATION    60    

Section 10.1

     Pass-Through Representations.    60    

Section 10.2

     Survival of Representations, Warranties and Indemnities.    60    

Section 10.3

     Indemnification by Marriott.    61    

Section 10.4

     Indemnification by the Purchaser.    61    

Section 10.5

     Procedures.    62    

Section 10.6

     Limits on Indemnification.    64    

Section 10.7

     Tax Matters.    65    

Section 10.8

     Assignment of Claims.    65    

Section 10.9

     Disclaimer of Implied Warranties.    66

ARTICLE 11.

     DEFAULT, REMEDIES.    67    

Section 11.1

     Purchaser’s Default.    67    

Section 11.2

     Marriott’s Default.    67

ARTICLE 12.

     TERMINATION.    68    

Section 12.1

     Termination.    68    

Section 12.2

     Effect of Termination.    69

ARTICLE 13.

     GENERAL PROVISIONS.    69    

Section 13.1

     Fees and Expenses.    69    

Section 13.2

     Amendment and Modification.    69    

Section 13.3

     Waiver.    69    

Section 13.4

     Notices.    70    

Section 13.5

     Interpretation.    71    

Section 13.6

     Restriction on Acquisitions.    71    

Section 13.7

     Entire Agreement.    71    

Section 13.8

     No Third-Party Beneficiaries.    72    

Section 13.9

     Governing Law.    72    

Section 13.10

     Submission to Jurisdiction.    72    

Section 13.11

     Personal Liability.    72    

Section 13.12

     Assignment; Successors.    73    

Section 13.13

     No Brokers.    73

 

-v-



--------------------------------------------------------------------------------

   

Section 13.14

     Severability.    73    

Section 13.15

     Counterparts.    73    

Section 13.16

     Facsimile Signature.    73

 

 

Exhibits and Schedules

 

Schedule 1.1(a)

     Ancillary Agreements

Schedule 1.1(b)(i)

     Unopened Operating Supplies

Schedule 1.1(b)(ii)

     Miscellaneous Operating Supplies Budget

Schedule 1.1(c)

     Marriott’s Knowledge

Schedule 2.1(a)

     Hotels (Fee Sale)

Schedule 2.1(b)

     Hotels (Lease Assignment & Sale)

Schedule 2.1(c)

     Hotels (Target Sale)

Schedule 2.1(c)-1

     Alternate Assignment Hotels

Schedule 2.1(d)

     Minority Owned Entities

Schedule 3.3(a)

     Target North American Capex

Schedule 3.3(b)

     Initial Required Working Capital

Schedule 3.5

     Transfer Taxes

Schedule 5.5A

     Conflicts

Schedule 5.8A

     Litigation

Schedule 5.9A

     Compliance with Laws

Schedule 5.10A

     Marriott Material Contracts

Schedule 9.2(d)

     Certain Consents

Schedule 9.4(b)

     Purchaser’s Closing Deliveries

Schedule 9.5(c)

     Marriott’s Closing Deliveries

Exhibit A

     Purchase and Sale Agreement – CTF/Marriott

Exhibit B

     Hotel Management Agreements

Exhibit C

     Intercreditor Claims Side Letter

Exhibit D

     Owner Agreements

 

-vi-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of the 27th day of April, 2005 by
and among MARRIOTT INTERNATIONAL, INC. (“Marriott”), and SUNSTONE HOTEL
INVESTORS, INC., a Maryland corporation, together with rights of assignment to
Affiliates (the “Purchaser”).

 

R E C I T A L S

 

(A) Pursuant to the terms of a Purchase and Sale Agreement dated April 27, 2005
(the “CTF Agreement”), a copy of which is (as it relates to the Hotels which are
the subject of this Agreement) attached hereto as Exhibit A, Marriott is the
contract purchaser of certain land, improvements and personal property
consisting of hotels in the United States which are currently owned by CTF
Holdings Ltd., a British Virgin Islands company and its subsidiaries
(collectively, “CTF”), all of which are currently operated and managed by
Marriott under the Renaissance brand.

 

(B) The CTF Agreement grants to Marriott the right to designate persons or
entities to which CTF has then agreed it will convey the Hotels as described in
the CTF Agreement. The parties hereto intend that Marriott shall designate the
Purchaser as a Designee under the CTF Agreement and Marriott shall cause CTF to
sell to the Purchaser as a Designee of Marriott, and the Purchaser shall acquire
directly from CTF, all of the interests as described in Recital (C) below.

 

(C) Marriott wishes to cause CTF to transfer all of CTF’s interests in six (6)
hotels to the Purchaser, through (i) the sale of the land, improvements and
personal property comprising two (2) of such hotels, or at the Purchaser’s
option, the sale of equity interests in entities that have interests in such
hotels, (ii) the sale of equity interests in entities that have Leasehold
Interests in three (3) hotels or, at Purchaser’s option, the assignment of the
leasehold interest in such hotels; and (iii) the sale of minority equity
interests in Minority Owned Entities that have interests in one (1) hotel, and
the Purchaser wishes to acquire such interests.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Marriott and the Purchaser hereby agree as
follows:

 

ARTICLE 1. DEFINITIONS.

 

Section 1.1 Certain Defined Terms. For purposes of this Agreement:

 

“Accounting Firm” means BDO Seidman, LLP, or such other accounting firm as CTF
and the parties shall agree.

 

“Accounting Period” means the four (4) week accounting periods having the same
beginning and ending dates as Marriott’s four (4) week accounting periods,
except that an Accounting Period may occasionally contain five (5) weeks when
necessary to conform Marriott’s accounting system to the calendar.

 



--------------------------------------------------------------------------------

“Affiliate,” with respect to any specified Person, means any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Ancillary Agreements” means the agreements listed on Schedule 1.1(a) and any
other Closing instruments or other transfer documents necessary or desirable to
effectuate the transactions contemplated hereby, including those required under
the Laws of any local jurisdiction, and all other agreements, documents and
instruments required to be delivered by any party pursuant to this Agreement,
and any other agreements, documents or instruments entered into, at or prior to
Closing in connection with this Agreement or the transactions contemplated
hereby, including without limitation, the acknowledgement to be signed and
delivered by Purchaser as described in Section 12.12(a) of the CTF Agreement and
the Intercreditor Claims Side Letter and excluding the Hotel Management
Agreements and the Owner Agreements.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

“Capital Expenditures” means any expenditure for property, plant, fixtures and
furnishings and equipment located at a Hotel as determined to be a capital
expenditure under GAAP and the Uniform System of Accounts.

 

“Closing Interest Rate” means 3 month Libor (as quoted by Bloomberg Service for
3-month Libor or on any successor or substitute page of such service reasonably
satisfactory to CTF and the parties at approximately 10:00 a.m., New York City
time on any date of determination) plus 150 basis points, calculated on the
basis of a 365 day calendar year.

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof, and any Treasury Regulations promulgated thereunder.

 

“Commercially Reasonable Efforts” means the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to achieve
such result expeditiously and on commercially reasonable terms, without the
expenditure of funds; provided, however, that in connection with its assumption
of any Leasehold Interest, the Purchaser is obligated to provide a party to
become the assignee which meets the financial requirements for its acceptance by
the landlord set forth in the lease or, if no requirements are specified in the
lease, a party that has reasonably sufficient net assets to assure the
applicable landlord of its performance under the lease.

 

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

-2-



--------------------------------------------------------------------------------

“Contract” means any legally binding written or oral agreement, contract,
subcontract, lease, understanding, option, warranty, purchase order, license,
sublicense, insurance policy, or commitment or undertaking of any nature related
to any Hotel or Hotel Interest.

 

“Control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

 

“CTF” shall mean CTF Holdings Ltd. and those of its Subsidiaries identified as
Selling Entities and listed on Schedule 2.1(a), (b) and (c) of the CTF
Agreement.

 

“CTF Ancillary Agreements” shall mean the agreements listed on Schedule 1.1(a)
of the CTF Agreement and any other Closing instruments or other transfer
documents necessary or desirable to effectuate the transactions contemplated
thereby, including those required under the Laws of any local jurisdiction and
all other agreements, documents and instruments required to be delivered by CTF
pursuant to the CTF Agreement, and any other agreements, documents or
instruments entered into, at, or prior to Closing, in connection with the CTF
Agreement or the transactions contemplated thereby.

 

“CTF Schedules” means those schedules referenced in, and attached to, the CTF
Agreement. All disclosures made on any CTF Schedule are deemed to be made for
all CTF Schedules, to the extent it is apparent or can be reasonably inferred
from the nature and contents of the CTF Schedule that such disclosure is
applicable to other CTF Schedules.

 

“CTF Selling Entity” means CTF and those entities identified as Selling Entities
on Schedules 2.1(a)-(e) of the CTF Agreement.

 

“CTF’s Knowledge” or derivations thereof means the knowledge of any officer or
employee of CTF whose name is listed on Schedule 1.1(c) of the CTF Agreement
with respect to a particular fact or other matter of which such individual is
actually aware.

 

“Debt” means any debts for borrowed money (including any interest, fees and
penalties incurred in connection therewith) outstanding of any Target or that is
secured by a lien on any Hotel Interest.

 

“Employee Benefit Plan” means an “employee benefit plan” as such term is defined
in Section 3(3) of ERISA or any other employee benefit plan, program or
arrangement, including, any pension, profit sharing, 401(k), deferred
compensation, retirement, bonus, incentive, stock option, stock appreciation
right, stock purchase or

 

-3-



--------------------------------------------------------------------------------

restricted stock plan, severance or “golden parachute” arrangement, or any other
compensation, perquisite, welfare or fringe benefit plan, program or arrangement
providing for benefits for, or for the welfare of, any or all of the current or
former employees, leased employees, independent contractors, officers,
directors, managers, managing members, members, trustees or partners of any of
the Targets or the beneficiaries of such persons.

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, right of first offer, preemptive right or community property interest
(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset); provided, however, that the term Encumbrance shall not
be deemed to include (a) Liens for current Property Taxes not yet due and
payable or that are being contested in good faith, in each case, and for which
adequate accruals have been established on the books of the CTF Selling Entity
or Target, as applicable, (b) Liens for assessments or other governmental
charges established by statute, regulation, ordinance or other Law or, Liens of
landlords, carriers, warehousemen, mechanics or materialmen securing obligations
incurred in CTF’s Ordinary Course of Business that are not yet due and payable
or due but not delinquent or being contested in good faith, (c) Liens incurred
in CTF’s Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds and similar
obligations, (d) purchase money or similar security interests granted in
connection with the purchase or capital or operating lease of equipment or
supplies used in the operations of a Hotel, and (e) Permitted Encumbrances.

 

“Environmental Law” means any Law applicable to a Target or in connection with
the operation of a Hotel that relates to or otherwise imposes liability or
standards of conduct concerning the prevention and control of air, water and
ground pollution or otherwise relating to the manufacture, processing,
generation, distribution, use, treatment, storage, disposal, cleanup, transport
or handling of pollutants.

 

“Equity Interests” means all CTF’s and/or a CTF Selling Entity’s stock,
membership units, partnership interest and other equity interests, as
applicable, of a Target.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation or other entity which is treated as a
single employer with any of the Targets pursuant to the provisions of section
414(b), (c), (m) or (o) of the Code.

 

-4-



--------------------------------------------------------------------------------

“FF&E” shall have the meaning given to that term under the Hotel Management
Agreements.

 

“FF&E Reserve” shall have the meaning given to that term under the Hotel
Management Agreements.

 

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body.

 

“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any applicable Law; or
(b) right under any Contract with any Governmental Authority.

 

“Hotel” means each hotel identified on Schedules 2.1(a)-(d) to be transferred
pursuant to this Agreement.

 

“Hotel Interests” means the Fee Properties, Leasehold Properties and Equity
Interests being transferred by CTF to the Purchaser in accordance with this
Agreement, the Ancillary Agreements, the CTF Agreement and the CTF Ancillary
Agreements.

 

“Hotel Management Agreements” means each of the agreements to be executed at
Closing, by Designee, as Owner, and Marriott as Manager, of each of the Hotels
(other than Techworld) acquired by Purchaser hereunder substantially in the form
attached hereto as Exhibit B.

 

“Intercompany Debt” means any debts outstanding of any Target to CTF or any of
its Affiliates. For the avoidance of doubt, Intercompany Debt does not include
the Orlando ODL Note or the Orlando Mortgage Note.

 

“Intercreditor Claims Side Letter” means the letter to be executed by Marriott
WSRH Holdings, LLC and Purchaser hereunder substantially in the form attached
hereto as Exhibit C.

 

“Interest Holder” means any Target or, with respect to the Hotels being
transferred pursuant to the Fee Sale or the Lease Agreement and Sale, any CTF
Selling Entity that conveys a Hotel Interest at the Closing.

 

“IRS” means the Internal Revenue Service of the United States.

 

-5-



--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Authority.

 

“Leased Real Property” means the real property leased by a CTF Selling Entity or
Target in each case, as tenant, together with, to the extent so leased, the
Hotel and all other structures, facilities or improvements currently or
hereafter located therein or thereon, and all easements, licenses, rights and
appurtenances relating to the foregoing.

 

“Leasehold Interest” means the leasehold interest created under the applicable
Leases for the Leased Real Property.

 

“Leases” means the leases identified on Schedules 2.1(b) and (c).

 

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority or any arbitrator or arbitration panel.

 

“Lien” shall mean a charge against or interest in property to secure payment of
a debt or performance of a liability, whether granted voluntarily or
involuntarily, including without limitation, any security interest, pledge,
mortgage or charge, except for any charge against or interest to secure any
purchase money obligation or any operating or capital leases of personal
property.

 

“Marriott’s Accounting Practices” means the primary accounting treatment
(including the implicit contractual interpretations underlying such treatment)
that Marriott has given a particular issue on the books and records of the
Hotels, consistent with past practices, notwithstanding any objection that CTF
has previously raised to such practices. For avoidance of doubt, “Marriott’s
Accounting Practices” shall not include the rights or position that CTF has
reserved or asserted, but rather only the accounting treatment actually
implemented by Marriott on the books and records of the Hotels.

 

“Marriott’s Closing Deliveries” means the Ancillary Agreements and the other
documents to be delivered at Closing by Marriott as set forth in Schedule
9.5(c).

 

“Marriott/CTF Hotel Management Agreements” means each of the agreements, as
amended, between CTF or its Subsidiaries and Marriott, providing for the
management and operation of the Hotels including (i) the Master Management
Agreement dated August 5, 1993, between CTF Hotel Holdings, Inc. and Renaissance
Hotel Operating Company, (ii) the HPI Master Management Agreement dated as of
June 30, 1995 between Renaissance Hotel Group N.V. and Hotel Property
Investments (B.V.I) Ltd., (iii) the Agreement dated April 23, 1999 by and among
Marriott International, Inc., Renaissance Hotel Operating Company, Renaissance
Hotel Group N.V., CTF Hotel Holdings, Inc., and Hotel Property Investments
(B.V.I.), Ltd., and (iv) the Hotel-specific agreements set forth on Schedules
2.1(a)-(c) of the CTF Agreement.

 

-6-



--------------------------------------------------------------------------------

“Marriott’s Knowledge,” or derivations thereof, means in Marriott’s capacity as
manager of the Hotels under the Marriott/CTF Hotel Management Agreements, the
knowledge of any officer or employee of Marriott whose name is listed on
Schedule 1.1(c) and, even if not named on Schedule 1.1(c), each employee of
Marriott at each Hotel who holds the position as general manager at such Hotel,
and those attorneys of Venable LLP who have given substantive legal attention to
the representation of Marriott in connection with the transactions contemplated
by this Agreement, subject, however, to the attorney-client privilege.

 

“Marriott Material Contract” means any Contract relating to any Hotel or Hotel
Interest to which Marriott is a party or entered into or administered by
Marriott on behalf of CTF other than (a) Contracts entered into in the Ordinary
Course of Business being those Contracts involving (i) an annual expense of less
than $50,000 or (ii) a space lease of less than 3,000 square feet, (b) group
sales Contracts, or (c) other Hotel Contracts with guests or customers.

 

“Material Contract” means (a) any Contract that (i) involves an annual expense
to an Interest Holder of more than $100,000 (or more than $100,000 on an
annualized basis) or (ii) is not terminable upon ninety (90) days notice or less
with damages or penalties of such termination not exceeding $10,000, other than
(A) those Contracts to which Marriott is a party, (B) those Contracts entered
into or administered by Marriott on behalf of CTF, (C) the Leases, and (D) the
Debt and (b) any Contract between an Interest Holder and an Affiliate of CTF
other than those identified on Schedule 5.10 of the CTF Agreement.

 

“Minority Owned Entities” means THA I, LLC, a District of Columbia limited
liability company and THA II, LLC, a District of Columbia limited liability
company. For the avoidance of doubt, the Minority Owned Entities are not
Targets.

 

“Miscellaneous Operating Supplies” means items in unopened packages in the
following categories: (i) linen; (ii) china, glass & silver; (iii) miscellaneous
serving equipment; (iv) uniforms; and (v) guest supplies. The value of
Miscellaneous Operating Supplies for the Hotels shall be conclusively
established as (1) the total of the amounts set forth on Schedule 1.1(b)(i) of
the CTF Agreement, less (2) the amounts set forth thereon with respect to any
Hotels not transferred by CTF to Purchaser at the Closing, plus (3) the amount,
if any, by which (a) the expense for Miscellaneous Operating Supplies for the
Hotels incurred in the aggregate at the Hotels transferred by CTF at the
Closing, from January 1, 2005 to the Effective Date exceeds (b) the total of the
amounts set forth on Schedule 1.1(b)(ii) with respect to such transferred Hotels
(with the amounts set forth on Schedule 1.1(b)(ii) to be pro rated with respect
to Hotels located in the United States if the Effective Date is other than June
17, 2005, and with respect to all other Hotels if the Effective Date is other
than June 30, 2005, based in either case on the number of actual days elapsed
from January 1, 2005).

 

“Order” means any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or

 

-7-



--------------------------------------------------------------------------------

award issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority entered into in connection with any Legal Proceeding.

 

“Ordinary Course of Business” means such action is consistent with the past
practices of such Person and is taken in the ordinary course of the normal
day-to-day operations of such Person.

 

“Organizational Documents” mean: (a) if a corporation, the articles or
certificate of incorporation and the bylaws; (b) if a general partnership, the
partnership agreement and any statement of partnership; (c) if a limited
partnership, the limited partnership agreement and the certificate of limited
partnership; (d) if a limited liability company, the articles of organization
and operating agreement; (e) any other charter or similar document adopted or
filed in connection with the creation, formation or organization of such entity;
(f) the minutes of each meeting or written consents of the board of directors or
other governing body, any committee of the board of directors or other governing
body, general partners, limited partners, managers or managing members, members,
trustees, stockholders or equity holders (g) all equity holders’ agreements,
voting agreements, voting trust agreements, joint venture agreements,
registration rights agreements or other agreements or documents relating to the
organization, management or operation of such entity, or relating to the rights,
duties and obligations of the equity holders of such entity; and (h) any
amendment or supplement to any of the foregoing.

 

“Orlando Hotel Management Agreement” means the Marriott/CTF Hotel Management
Agreement, dated December 26, 1986 between SWW No. 1 and The CTF Hotel
Management Corporation, as amended.

 

“Orlando Mortgage Note” means the note evidencing a loan and mortgage in the
principal amount outstanding of $54,229,280 as of December 31, 2004, and all
related documents, copies of which are attached as Exhibit B to the CTF
Agreement.

 

“Orlando ODL Note” means the note evidencing the loan by CTF Orlando Resort LLC
to SWW No. 1 LLC in the outstanding principal amount of $112,742,758 as of
December 31, 2004, a copy of which is attached as Exhibit A to the CTF
Agreement.

 

“Owned Real Property” means the real property owned by a CTF Selling Entity or
Target together with the Hotel and all other structures, facilities or
improvements currently or hereafter located thereon, and all easements,
licenses, rights and appurtenances relating to the foregoing.

 

“Owner Agreements” means each of the agreements to be executed at Closing by
Marriott as manager, the Designee that acquires a Hotel and/or Hotel Interest
and Purchaser’s tenant REIT subsidiary pursuant to this Agreement in the form
attached hereto as Exhibit D.

 

-8-



--------------------------------------------------------------------------------

“Permits” means, with respect to each Hotel property as applicable, all
transferable or assignable permits (including liquor licenses), certificates of
occupancy, operating permits, sign permits, development rights and approvals
granted by any Governmental Authority or by any private party pursuant to any
applicable declaration of covenants or like instrument, instrument, licenses,
warranties and guarantees held by each Interest Holder which relate exclusively
to each Hotel, as applicable.

 

“Permitted Encumbrances” means with respect to each Hotel property, (a) all
matters shown on or disclosed by the Title Materials which are (i) not objected
to by the Purchaser pursuant to Section 9.1 or (ii) are deemed to have been
accepted or waived by the Purchaser pursuant to Section 9.1, provided, however,
that Permitted Encumbrances shall in no circumstance include Encumbrances
arising from any Debt, (b) the Marriott/CTF Hotel Management Agreements (which,
other than Techworld will be terminated at Closing), (c) applicable zoning
regulations and ordinances and other governmental laws, ordinances and
regulations provided the same do not prohibit or impair in any material respect
use of each Hotel property as currently operated, (d) the occupancy rights of
transient lodging guests as transient lodging guests and (e) liens, pledges,
hypothecations, charges, mortgages, security interests, encumbrances, claims,
infringements, interferences, options, rights of first refusal, preemptive
rights or community property interests created by the acts or omissions of
Marriott as manager of the Hotels.

 

“Person” means an individual, corporation, partnership, limited liability
company, limited partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

“Personal Property” means all fixtures, furnishings, artwork, systems, equipment
and items of personal property (other than cash) used in the operation of a
Hotel or attached or appurtenant to a Hotel.

 

“PIP Expenditures” means expenditures of CTF and its Subsidiaries, in respect of
the Property Improvement Programs listed on Schedule 3.2(b) of the CTF
Agreement.

 

“Property” means the Leasehold Interests, the Owned Real Property and the
Personal Property.

 

“Property Improvement Plans” shall have the meaning given to that term in
Section 2.5 of this Agreement.

 

“Property Tax” means real estate or personal property taxes, assessments and
water or sewer charges.

 

“Purchaser Material Adverse Effect” means any event, change, circumstance,
effect or state of facts that is materially adverse to the ability of the
Purchaser to perform its obligations under this Agreement or the Ancillary
Agreements to which it will be a party or to consummate the transactions
contemplated hereby or thereby.

 

-9-



--------------------------------------------------------------------------------

“Purchaser’s Closing Deliveries” means the Ancillary Agreements and the other
documents to be delivered at Closing by the Purchaser as set forth in Schedule
9.4(b).

 

“Purchaser’s Knowledge”, or derivations thereof, means the knowledge of Gary
Stougaard (CFO), Tom Naughton (VP Acquisitions), Bob Alter (CEO), Hunter Oliver
(Acquisitions), and those attorneys of Squire, Sanders & Dempsey, L.L.P., who
have given substantive legal attention to the representation of Purchaser in
connection with the transactions contemplated by this Agreement, subject,
however, to the attorney-client privilege.

 

“Representatives” means the officers, employees, agents, accountants, advisors,
bankers and other representatives of a Person.

 

“Sales, Use & Occupancy Tax Audit Liabilities” means any liabilities resulting
from audits by any Governmental Authority for sales, use and occupancy taxes
arising from the operations of the Hotels located within the United States,
regardless of the period in which such liabilities arose. For the avoidance of
doubt, Sales, Use & Occupancy Tax Audit Liabilities shall exclude any Transfer
Tax liability.

 

“Schedules” means each of those schedules referenced in, and attached to, this
Agreement. Each such Schedule is considered part of this Agreement.

 

“Subsidiary” or “Subsidiaries” of any Person means any other Person controlled
by such Person, directly or indirectly, through one or more intermediaries.

 

“Target” means those entities identified as such on Schedule 2.1(c) and any
Subsidiaries of those entities.

 

“Target Sale” means the transfer of the Equity Interests of the Targets by CTF
to Purchaser in accordance with Sections 2.1(a) and 2.1(c).

 

“Tax or Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, including but not limited to income, gross receipts, excise, real
or personal property, sales, withholding, social security, retirement,
unemployment, occupation, use, goods and services, service use, license, value
added, capital, net worth, payroll, profits, withholding, franchise,
registration, transfer and recording taxes, fees and charges, and any other
taxes, assessment or similar charges whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies or other assessments.

 

-10-



--------------------------------------------------------------------------------

“Tax Return” shall mean any report, return, document, questionnaire, declaration
or other information or filing required to be supplied to any Taxing Authority
with respect to Taxes, including information returns, any documents with respect
to or accompanying payments of estimated Taxes, any claim or request for
refunds, or any documents with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
questionnaire, declaration or other information.

 

“Taxing Authority” means, with respect to any Tax, the IRS or any other United
States authority that imposes such Tax, including any state, county, local, or
any subdivision or taxing agency thereof.

 

“Title Company” means First American Title Insurance Company.

 

“Transfer Tax” means any stamp, registration real or personal property transfer,
sales, use, documentary notary fee or other similar Tax or charge related to the
Fee Sale, Target Sale or the Lease Assignment & Sale.

 

“Working Capital” means the amount determined in accordance with Marriott’s
Accounting Practices, being: (a) the sum of all (i) cash in Hotel operating
accounts and petty cash, (ii) accounts receivable (net of (xx) all write-offs
determined by Marriott made through the end of Accounting Period prior to the
Closing, and (yy) a reduction equal to 3% for the trailing thirteen period
average of non-credit card receivables), (iii) inventories of food and beverages
and, under certain circumstances, goods for sale at retail (but “inventories”
shall in no event include furniture or Miscellaneous Operating Supplies), (iv)
prepaid expenses, (v) deposits (whether classified as current or otherwise),
(vi) prepaid Taxes and Taxes receivable (excluding any United States federal,
state, local, and foreign income taxes, which are addressed in Article 8 of this
Agreement), (vii) Miscellaneous Operating Supplies; minus (b) the sum of all:
(1) accounts payable and other current payables, (2) accrued payroll, benefits,
and related expenses (including bonuses), (3) accrued operating liabilities, (4)
advance deposits from customers and others, (5) Taxes payable excluding any
United States federal, state, local, and foreign income taxes, (6) security
deposits paid by tenants as to leases of space in the Hotels in effect on the
Effective Date, (7) rent from leases of space in the Hotels received on or
before the Effective Date, to the extent allocable to any period after the
Effective Date (and accordingly, rents paid before the Effective Date for the
month in which the Effective Date occurs will be accounted for in this clause
(b), based on the number of days in such month after the Effective Date), and
(8) one-half of the room revenue of each Hotel acquired by Purchaser at the
Closing in respect of the room night that begins on the Effective Date and ends
on the day after (it being understood that the revenue for such room shall be
for the account of the CTF Selling Entity). Excluded in all cases from the
definition of “Working Capital” are (A) deferred Taxes resulting from an
accounting convention to reflect timing differences between book and tax
accounting, (B) the current and the long-term portion of any Debt and any
accrued interest thereon, and (C) Management Fees and Reimbursables, as defined
in the CTF Agreement. The calculation of “Taxes payable”, as part of Working
Capital, includes a pro rata share of the property taxes for the tax year in
which the Effective Date occurs (as estimated by Marriott), based on the number
of days in the tax year after the

 

-11-



--------------------------------------------------------------------------------

Effective Date, to the extent that such property taxes allocable to the period
after the Effective Date have not been paid prior to the Effective Date.
Similarly, the calculation of “prepaid Taxes”, as part of Working Capital,
includes a pro rata share of the property taxes for the tax year in which the
Effective Date occurs (as estimated by Marriott), based on the number of days in
the tax year after the Effective Date, but only the extent that such property
taxes allocable to the period after the Effective Date have been paid prior to
the Effective Date.

 

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the pages set forth below:

 

Definition

--------------------------------------------------------------------------------

   Location


--------------------------------------------------------------------------------

Adjusted Estimated Total Working Capital

   24

Adjusted Purchase Price

   23

Adjusted Working Capital

   23

Alternate Assignment

   20

Alternate Target Sale

   20

Assumed Liabilities

   21

Balance Sheet

   32

Base Amount

   56

Casualty Loss

   49

Certification

   56

Claim Deadline

   70

Closing

   26

Closing Allocated Price

   25

Closing Date

   27

Contest

   58

CTF Agreement

   7

CTF Level Data

   32

De Minimus Amount

   70

Deposit

   23

Dispute Notice

   70

Effective Date

   27

Estoppel Certificates

   55

Excluded Liabilities

   32

Fee Property

   20

Fee Sale

   20

Group A Hotels

   49

Group A Threshold Amount

   49

Group B Hotels

   50

Group B Threshold Amount

   50

Hotel Level Data

   32

Indemnification Limit

   71

Indemnified Party

   68

Indemnifying Party

   68

 

-12-



--------------------------------------------------------------------------------

Information

   54

Initial Required Working Capital

   24

Lease Assignment & Sale

   20

Leasehold Property

   20

Liability Accruals

   56

Losses

   67

Marriott

   7

Marriott Covenants

   67

Marriott Indemnified Parties

   67

Mirror Claim

   66

New Title Matters

   62

Objection Period

   60

Pass Through Representations

   66

Permitted Encumbrances

   15

PIP Amount

   22

Potential Contributor

   71

Pre-Closing Tax Period

   57

Preliminary Allocated Price

   21

Preliminary PIPs

   22

Pro Forma

   60

Proposed Conveyance Documents

   63

Purchaser

   7

Purchaser Indemnified Parties

   67

Purchaser’s Objections

   60

Purchaser’s Out of Pocket Costs

   27

Real Properties

   59

Requirements

   60

Straddle Period

   57

Structural and Environmental Consultants

   25

Surveyor

   59

Termination Date

   75

Threshold Amount

   71

Title Cure Period

   61

Title Materials

   60

Transaction

   21

Unadjusted Purchase Price

   23

UST Work

   56

USTs

   56

 

ARTICLE 2. THE TRANSACTIONS

 

Section 2.1 Transactions. Upon the terms and subject to the conditions of this
Agreement, at the Closing:

 

(a) With respect to the Hotels listed on Schedule 2.1(a), Marriott shall cause
CTF to (i) sell, transfer, convey and deliver the Owned Real Property, (ii)
sell,

 

-13-



--------------------------------------------------------------------------------

transfer, convey and deliver all of the Personal Property, and (iii) assign or
otherwise transfer and deliver the Permits and Contracts related to such Hotels
(for each Hotel, the “Fee Property”) to the Purchaser and the Purchaser shall
purchase and assume the Fee Properties from CTF (the “Fee Sale”); provided,
however, at Purchaser’s election (to be made no later than May 3, 2005) in lieu
of any specific Fee Sale, Marriott shall cause CTF to sell, transfer, convey and
deliver all of the Equity Interests of a Target to Purchaser, and Purchaser
shall purchase such Equity Interest of the Target from CTF in the same manner as
set forth in Schedule 2.1(c), and such sale shall be deemed a Target Sale (each,
an “Alternate Target Sale”);

 

(b) With respect to the Hotels listed on Schedule 2.1(b), Marriott shall cause
CTF to (i) assign or otherwise transfer and deliver CTF’s Leasehold Interests,
(ii) sell, transfer, convey and deliver all of the Personal Property, and (iii)
assign or otherwise transfer and deliver the Permits and Contracts related to
such Hotels (for each Hotel, the “Leasehold Property”) to Purchaser and
Purchaser shall assume and purchase the Leasehold Properties from CTF (the
“Lease Assignment & Sale”);

 

(c) With respect to the Hotels listed on Schedule 2.1(c), Marriott shall cause
CTF to sell, transfer, convey and deliver all of the Equity Interests of the
Targets to the Purchaser and the Purchaser shall purchase the Equity Interests
of the Targets from CTF; provided, however, with respect to the Hotels
identified on Schedule 2.1(c)-1, if the Purchaser has obtained the landlord’s
consent for CTF to assign the Leasehold Interests for any such Hotel to the
Purchaser, then at Purchaser’s election (to be made no later than May 3, 2005)
in lieu of any specific Target Sale, Marriott shall cause CTF to (i) assign or
otherwise transfer and deliver CTF’s Leasehold Interests, (ii) sell, transfer,
convey and deliver all of the Personal Property, and (iii) assign or otherwise
transfer and deliver the Permits and Contracts related to such Hotel in the same
manner as set forth in Section 2.1(b) above, and such assignment shall be deemed
a Lease Assignment & Sale (each an “Alternate Assignment”);

 

(d) Marriott shall cause CTF to sell, transfer, convey and deliver its equity
interests in the Minority Owned Entities to the Purchaser and Purchaser shall
purchase the equity interests in the Minority Owned Entities from the CTF;

 

(e) Marriott shall cause the CTF Subsidiary which is the holder of the Orlando
Mortgage Note and the Orlando ODL Note to assign and transfer to the Purchaser
the Orlando Mortgage Note and the Orlando ODL Note, free and clear of all
Encumbrances and the Purchaser shall assume all obligations thereunder and shall
cause The CTF Hotel Management Corporation to assign to Purchaser or terminate,
at Marriott’s election, the Orlando Hotel Management Agreement; and

 

(f) In connection with the Fee Sale and the Lease Assignment & Sale, Purchaser
and any entity wholly-owned by Purchaser designated by Purchaser as the Designee
(as that term is used in the CTF Agreement) of any such Fee Sale or Lease
Assignment & Sale, shall, jointly and severally, assume and pay, discharge,
perform or otherwise satisfy from and after the Closing Date (with effect as of
the Effective Date) the following liabilities and obligations of the CTF Selling
Entity relating to the ownership and operation of the applicable Hotel (the
“Assumed Liabilities”);

 

-14-



--------------------------------------------------------------------------------

(i) all liabilities referred to in clause (b) of the definition of “Working
Capital;” and

 

(ii) all liabilities and obligations arising from all Contracts, Leases,
Permitted Encumbrances and Permits subsequent to the Closing Date (with effect
as of the Effective Date)

 

provided, however, it is understood and agreed by the parties that the Purchaser
shall not assume any Debt except as explicitly set forth herein, and further
provided that nothing in this Section 2.1(f) shall be construed as limiting the
Purchaser’s recourse in respect of a representation, warranty or covenant
contained in this Agreement in accordance with Article 10. As used and described
in this Agreement and in the CTF Agreement, a Designee must be either the
Purchaser or a wholly-owned subsidiary of Purchaser.

 

The transactions set forth in this Section 2.1 are collectively referred to as
the “Transaction.”

 

Section 2.2 Certain Information.

 

(a) Schedule 2.1(a) sets forth, for each Hotel being transferred through the Fee
Sale: (i) the name and location of the Hotel, (ii) the name and jurisdiction of
organization of the Target(s), (iii) the name and jurisdiction of organization
of the CTF Selling Entity, (iv) the portion of the Unadjusted Purchase Price
(the “Preliminary Allocated Price”) allocated to the Fee Property; and (v) the
permitted range of the Closing Allocated Price.

 

(b) Schedule 2.1(b) sets forth, for each Hotel being transferred to the
Purchaser through the Lease Assignment & Sale: (i) the name and location of the
Hotel; (ii) the name and jurisdiction of organization of the CTF Selling Entity;
(iii) title, date and parties to the Lease(s); (iv) the Preliminary Allocated
Price allocated to the Leasehold Interests and Personal Property; and (v) the
permitted range of the Closing Allocated Price.

 

(c) Schedule 2.1(c) sets forth, for each Hotel being transferred to the
Purchaser through the Target Sale: (i) the name and location of the Hotel; (ii)
the name and jurisdiction of organization of the CTF Selling Entity; (iii) the
name and jurisdiction of organization of the Target(s); (iv) the nature of the
Target’s ownership interest in the Hotel (i.e. fee ownership or leasehold); (v)
the percentage interest in the Target(s) being transferred hereunder; (vi)
title, date and parties to the Lease(s), if applicable; (vii) the Preliminary
Allocated Price allocated to the Target and Leasehold Property; and (viii) the
permitted range of the Closing Allocated Price.

 

-15-



--------------------------------------------------------------------------------

(d) Schedule 2.1(d) sets forth for each Minority Owned Entity: (i) the name and
jurisdiction of the CTF Selling Entity; (ii) the percentage interest in the
equity of the Minority Owned Entity being transferred hereunder; (iii) the
Preliminary Allocated Price allocated to the Minority Owned Entity; and (iv) the
permitted range of the Closing Allocated Price.

 

Section 2.3 Debt. Schedule 2.4 of the CTF Agreement sets forth certain Debt as
of the date of this Agreement. Marriott shall cause CTF to take such action,
such that at the Closing all outstanding Debt shall have been repaid, defeased
or otherwise released.

 

Section 2.4 Intercompany Debt. Marriott shall cause CTF to take such action such
that at the Closing there shall be no Intercompany Debt outstanding in respect
of any Target. Accordingly, all currently outstanding Intercompany Debt with
respect to each Target shall have been repaid, cancelled, forgiven, contributed
to capital or otherwise extinguished (the method of extinguishing such
Intercompany Debt to be selected by CTF), such that no Target shall remain
liable for the payment of any principal, interest, fees or penalties on any
Intercompany Debt and such that the Purchaser shall not be liable for any Taxes
in connection therewith.

 

Section 2.5 Property Improvement Plan Expenditures. Purchaser agrees, pursuant
to each of the applicable Hotel Management Agreements, to fund a maximum amount
equal to $35,502,000 minus the PIP Expenditures (such amount, the “PIP Amount”)
towards the immediate renovation and property improvement needs of the Hotels.
Marriott shall, provide Purchaser for the Long Beach, Westchester and Orlando
Hotels prior to Closing, and for the other Hotels subsequent to Closing, with
preliminary Property Improvement Plans for each Hotel, together with estimated
pricing thereof, describing all of the renovation and property improvement needs
that Marriott considers necessary to meet System Standards (as defined in the
Hotel Management Agreements) or otherwise desirable (the “Preliminary PIPs”).
Following the delivery of each of the Preliminary PIPs, Purchaser shall work
with Marriott to refine and revise the Preliminary PIPs, in both scope and
pricing, with the objective of agreeing upon final Property Improvement Plans
that will satisfy all System Standards (as well as any other work mutually
agreed upon) for a budgeted amount not in excess of the PIP Amount. If the
parties are able to agree on such final Property Improvement Plans, they shall
be deemed to be the Renovation Plans for all purposes of the Hotel Management
Agreements. In the event that, within thirty (30) days following the delivery of
the last Preliminary PIP, Purchaser and Marriott are unable to agree on final
Property Improvement Plans for the Hotels in an aggregate amount not exceeding
the PIP Amount, then Marriott shall determine the scope of the final Property
Improvement Plans (which shall be consistent with the Preliminary PIPs and
System Standards) provided that the pricing of such scope (as determined by
Marriott) shall not be in excess of the PIP Amount. If the costs of the agreed
final Property Improvement Plans are less than the PIP Amount, the PIP Amount
will be reduced accordingly. In no event shall Purchaser be required to fund
amounts in excess of the PIP Amount for the agreed final Property Improvement
Plans. Upon completion of the Final PIP (as that term is defined in, and in
accordance with, the terms

 

-16-



--------------------------------------------------------------------------------

of the applicable Hotel Management Agreement), such Hotel shall be deemed to
comply with the System Standards (as defined in the Hotel Management Agreements)
in effect as of the date of completion.

 

ARTICLE 3. PURCHASE PRICE ADJUSTMENTS AND CLOSING

 

Section 3.1 Purchase Price. In consideration for the Transaction, the Purchaser
shall pay into escrow at the Closing an aggregate purchase price of U.S.
$419,470,000 (the “Unadjusted Purchase Price”), as shall be adjusted as provided
in this Article 3, Section 7.3 and Section 9.2 (the “Adjusted Purchase Price”).

 

Section 3.2 Deposit. Upon execution of this Agreement, Purchaser shall deposit
into escrow $20,000,000 (the “Deposit”) with the Title Company. The Deposit will
be non-refundable, other than for termination based on a failure of a material
condition to Purchaser’s obligation to consummate the Transaction. If the
Transaction is consummated, the Deposit, and interest earned thereon, will be
applied against the Purchase Price; provided, however, if the Buy-Sell
Procedures for the Techworld Hotel are invoked in accordance with Schedule
9.2(d) of this Agreement, the Deposit and all interest earned thereon shall be
retained by the Title Company to secure Purchaser’s obligations pursuant to
Schedule 9.2(d).

 

Section 3.3 Estimated Working Capital, Capital Expenditure and PIP Expenditure
Adjustments.

 

(a) Section 3.2 of the CTF Agreement contemplates, and provides a procedure for,
CTF and Marriott to determine certain items defined and described therein as the
Estimated Total Working Capital, the Estimated North American Capex and the
Estimated PIP Expenditures. Marriott and Purchaser shall recalculate the
Estimated Total Working Capital, utilizing the definition of Working Capital set
forth in this Agreement for all purposes and calculations contemplated in this
Section 3.3(a). At Closing, the Unadjusted Purchase Price shall be: (i)
increased (or decreased) by the amount by which the Estimated Total Working
Capital applicable to the Hotels is more (or less) than $0; (ii) increased (or
decreased) by the amount by which the Estimated North American Capex applicable
to the Hotels is more (or less) than the Target North American Capex Amount as
set forth on Schedule 3.3(a); and (iii) increased by the amount of the Estimated
PIP Expenditures.

 

(b) At Closing Purchaser shall provide to Marriott for each Hotel an amount
equal to the Adjusted Working Capital for such Hotel. Adjusted Working Capital
shall mean, for each Hotel, the difference, if any, by which (i) the Adjusted
Estimated Total Working Capital for such Hotel is less than (ii) the Initial
Required Working Capital for such Hotel. If the Adjusted Estimated Total Working
Capital for any Hotel is less than $0, Purchaser shall fund the amount of such
Adjusted Estimated Total Working Capital deficit at Closing and shall also fund
the applicable Initial Required Working Capital for such Hotel. If the Adjusted
Estimated Total Working Capital for any Hotel is less than $0 and the Initial
Required Working Capital for such Hotel is less than $0,

 

-17-



--------------------------------------------------------------------------------

Purchaser shall fund the amount equal to the difference between the negative
Adjusted Estimated Total Working Capital and the negative Initial Required
Working Capital at Closing. Adjusted Estimated Total Working Capital shall mean,
for each Hotel, the amount equal to (i) the Estimated Total Working Capital for
such Hotel, minus (ii) the value of the Miscellaneous Operating Supplies
included in the calculation of the Estimated Total Working Capital for such
Hotel. Initial Required Working Capital shall mean, with respect to each Hotel,
the amount set forth on Schedule 3.3(b) for such Hotel. Marriott and Purchaser
shall recalculate the Estimated Total Working Capital utilizing the definition
of Working Capital set forth in this Agreement for all purposes and calculations
contemplated in this Section 3.2(b).

 

(c) At Closing, with respect to the Westchester Renaissance only, the Unadjusted
Purchase Price shall be further adjusted by a reduction equal to the product of
(i) the amount of all trade receivables that are aged 60 days or more, times
(ii) 0.85 (the “Aged Receivables”). To make such adjustment, Marriott shall
provide a list of such Aged Receivables, with specific identification of same.
Subsequent to Closing, the parties agree that to the extent the Aged Receivables
are collected, such amounts shall not be included as part of the revenues of the
Westchester Renaissance, but rather shall be paid directly to Marriott. The
parties agree that the staff of the Westchester Renaissance may be used to
collect such receivables, as part of their ordinary course of duties and without
prioritization of such receivables over any others. Marriott shall be
responsible for tracking payment of the Aged Receivables and shall collect only
upon payment of specific Aged Receivables. The foregoing provisions may, at the
election of either party, be included in the Hotel Management Agreement for the
Westchester Renaissance.

 

Section 3.4 Post-Closing Adjustments. Section 3.3 of the CTF Agreement
contemplates that, and provides a procedure for, CTF and Marriott to arrive at
certain post-closing adjustments to the Working Capital. Marriott and Purchaser
shall recalculate the Estimated Total Working Capital utilizing the definition
of Working Capital set forth in this Agreement for all purposes and calculations
contemplated in this Section 3.4. Marriott, with the assistance of Purchaser,
shall prepare, and submit, the Closing Statements defined and described in
Section 3.3 of the CTF Agreement including information and documentation
provided by Purchaser within sufficient time in order for Marriott to comply
with the time requirements set forth in Section 3.3 of the CTF Agreement. Upon
receipt of the final report from the Accounting Firm as described in Section
3.3(c) of the CTF Agreement, which such report shall be final and binding on the
parties hereto, either Marriott shall cause CTF to transfer to Purchaser or
Purchaser shall transfer to CTF, as the case may be, by wire transfer as
described in Section 3.3(c) of the CTF Agreement, the difference between the
adjustments made to the Unadjusted Purchase Price (pursuant to Section 3.3
above) and the amounts set forth in the Closing Statements (as may be adjusted
by the Accounting Firm), along with interest as set forth in Section 3.3(c) of
the CTF Agreement.

 

-18-



--------------------------------------------------------------------------------

Section 3.5 Certain Transaction Costs.

 

(a) For the Hotels listed on Schedules 2.1(a) and (c), CTF shall be allocated
one-half of the Transfer Taxes which would be payable if such Hotels were
transferred pursuant to the Target Sale at the Preliminary Allocated Price. For
the Hotels listed on Schedule 2.1(b), CTF shall be allocated one-half of the
Transfer Taxes payable pursuant to the Lease Assignment & Sale at the
Preliminary Allocated Price. Schedule 3.5 sets forth the parties’ initial
estimate of the Transfer Taxes to be incurred in connection with the Fee Sale,
Target Sale and Lease Assignment & Sale as well as the estimated amount thereof
to be allocated to CTF and Purchaser. Schedule 3.5 shall be adjusted by CTF,
Marriott and Purchaser from time-to-time until the Closing to reflect any
elections made by Marriott under the CTF Agreement and calculations made by the
Title Company based upon the actual amount of Transfer Taxes due and payable in
the applicable jurisdictions as of the Closing Date.

 

(b) Regardless of Law or convention, it shall be the responsibility of Purchaser
to pay or cause to be paid all Transfer Taxes and otherwise complete and file
all Tax Returns in connection therewith in a timely manner. Marriott shall, and
shall cause CTF to, cooperate with Purchaser as reasonably requested by
Purchaser in connection with the preparation and filing of such Tax Returns. The
Unadjusted Purchase Price shall be reduced at Closing by the total amount of
Transfer Taxes allocated to CTF that are actually paid or payable by Purchaser,
and the Preliminary Allocated Price related to each Hotel Interest affected
thereby shall be reduced accordingly.

 

Section 3.6 Structural and Environmental Consultants. Marriott has retained
third party consultants (the “Structural and Environmental Consultants”) to
perform structural and environmental analyses of the Hotels and Marriott has
provided Purchaser with copies of all of the reports and work product prepared
by the Structural and Environmental Consultants with regard to the Hotels.
Marriott shall cause the Structural and Environmental Consultants to provide
letters authorizing the Purchaser to rely upon the reports, work product,
representations and warranties provided by the Structural Environmental
Consultants. At Closing, in addition to payment of the Purchase Price, Purchaser
shall reimburse Marriott for the cost of all of the work performed by the
Structural and Environmental Consultants with respect to the Hotels.

 

Section 3.7 Purchase Price Allocation.

 

(a) The parties have agreed upon the amount of the Preliminary Allocated Price
for CTF’s interest in each of the Hotels and Minority Owned Entities, which
amounts are set forth on Schedules 2.1(a)-(d). By written notice to Marriott
given not less than fourteen (14) Business Days prior to the Closing, Purchaser
may modify the Preliminary Allocated Price for any such interest within the
range permitted in Schedules 2.1(a)-(d), as applicable (each such Preliminary
Allocated Price as modified in the “Closing Allocated Price”), provided,
however, that the total amount of all Closing Allocated Prices shall at all
times equal the Unadjusted Purchase Price as it may be

 

-19-



--------------------------------------------------------------------------------

adjusted pursuant to the terms of this Agreement. The Closing Allocated Price of
each property shall be set forth on Schedules 2.1(a)-(d) which shall be
delivered by Purchaser to Marriott two (2) Business Days prior to Closing,
provided, however, that to the extent such allocations result in an increase in
Transfer Taxes allocated to CTF as set forth on Schedule 3.5 of the CTF
Agreement, such difference shall be borne by the Purchaser. In the event of any
purchase price adjustment hereunder, Marriott and Purchaser agree to adjust any
previously agreed purchase price allocation to reflect such purchase price
adjustment and to file subsequent Tax Returns consistent with such agreed
allocation.

 

(b) The Purchaser and Marriott agree that the Closing Allocated Price for each
Hotel Interest shall be adjusted to reflect the Adjusted Purchase Price as
determined at the Closing. For each Hotel Interest, the purchase of which is
treated as an asset purchase for United States federal income tax purposes, the
Adjusted Purchase Price, as so adjusted, plus any liabilities attributable to
such Hotel Interest that are liabilities for United States tax purposes, shall
be allocated for federal income tax purposes among the assets acquired thereby
as agreed to by the parties and, if no agreement is reached, as reasonably
determined by each of the parties. Subject to the requirements of applicable
Law, the Purchaser and Marriott and each of their Affiliates, shall file all Tax
Returns, consistent with the Closing Allocated Price adjusted to take into
account purchase price adjustments at the Closing and with any other allocation
that is agreed in respect of a particular Hotel Interest. In the event of any
purchase price adjustment hereunder, Marriott and the Purchaser agree to adjust
any previously agreed Purchase Price allocation to reflect such purchase price
adjustment and to file Tax Returns consistent with such agreed allocation.

 

Section 3.8 Closing.

 

(a) The closing of the Transactions shall take place at a closing (the
“Closing”) to be held at the offices of Gibson, Dunn & Crutcher LLP, 200 Park
Avenue, New York, New York 10166, at 10:00 A.M., or at such other place as CTF,
Marriott and Purchaser may agree in writing.

 

(b) The Closing shall occur on June 17, 2005, provided, however, that if the
conditions to Closing of Marriott or Purchaser have not been satisfied as of
that date, or upon notice given by Purchaser no later than June 7, 2005, or by
Marriott no later than June 8, 2005, then the Closing shall occur not later than
June 30, 2005, provided further, however, if all the conditions of both parties
to the Closing have been satisfied, except that CTF shall not have received the
requisite consent pursuant to the Offer and Solicitation to allow for the
release of the liens on the Property securing the Notes, as more fully set forth
in Article 4 of the CTF Agreement and as those terms are described and defined
in the CTF Agreement, and Marriott exercises its one-time option to postpone the
Closing to November 15, 2005 under Section 3.11 of the CTF Agreement, then the
Closing hereunder shall also be postponed until November 15, 2005; provided
further still, however, if the Closing with respect to any Hotel is delayed in
accordance with the terms of this Agreement, the Closing for such Hotel shall
occur as soon as practicable following the satisfaction of the conditions to
Closing with respect to such Hotel. The day on which a Closing takes place is
referred to as the “Closing Date.”

 

-20-



--------------------------------------------------------------------------------

(c) If the Closing does not occur by June 30, 2005, because CTF did not receive
the requisite consent as described in Section 3.8(b), and after Purchaser
provides written notice to Marriott no later than July 6, 2005 of Purchaser’s
intention to postpone Closing to November 15, 2005, Marriott elects not to
exercise its one-time option to postpone the Closing to November 15, 2005
pursuant to Section 3.11 of the CTF Agreement and Marriott elects instead to
terminate the CTF Agreement, but Purchaser is ready, willing and able to close
on June 30, 2005, then Marriott will refund the Deposit and all interest thereon
to Purchaser and pay Purchaser, Purchaser’s Out of Pocket Costs not to exceed
Two Million and No/100 Dollars ($2,000,000). Failure on the part of Purchaser to
notify Marriott on or before July 6, 2005 of its intention to postpone Closing,
shall be deemed Purchaser’s election not to postpone Closing and not to
terminate this Agreement in accordance with Article 12 hereof. Purchaser being
ready, willing and able to close for the purposes of this Section 3.8 shall mean
that Purchaser shall have (i) satisfied the condition to Marriott’s obligation
to close set forth in Section 9.4(a), (ii) tendered all of Purchaser’s Closing
Deliveries, and (iii) shall have funding commitments for the payment of the
entire Purchase Price such that Purchaser would have been in a position to pay
the entire Purchase Price had the Closing occurred on June 30, 2005 and all
conditions under this Agreement to Purchaser’s obligations had been satisfied.
As used herein, “Purchaser’s Out of Pocket Costs” means all Purchaser’s third
party out-of-pocket costs and expenses, including, but not limited to, all
travel costs and expenses, all amounts expended by Purchaser for its
investigation of the Hotels, including consulting fees and costs and legal fees
and costs, all amounts expended by Purchaser, including, but not limited to,
legal fees and costs, in the negotiation of this Agreement, the CTF Agreement,
the management agreement with Marriott, and the other documents and instruments
in connection with this Transaction, and all fees and costs (including costs
incurred to lock or cap rates of interest) paid by Purchaser to its lenders and
potential lenders, including all amounts expended as liquidated damages to the
lenders.

 

(d) If a Closing occurs after June 17, 2005 with respect to Hotels included in
such Closing:

 

(i) all of the Transactions shall be deemed to be effective as of Marriott’s
most recently ended Accounting Period prior to the Closing Date (for such
Closing, the “Effective Date”);

 

(ii) Purchaser shall pay daily interest on the sum of the Preliminary Allocated
Price of the Hotels from and including the Effective Date but not including the
Closing Date, at a rate equal to the Closing Interest Rate; and

 

(iii) with respect to the Hotels located in the United States, Marriott shall
cause CTF to, or the Purchaser shall, as the case may be, account and pay for
the difference between (x) all deposits to CTF’s bank accounts arising from
Hotel operations from the close of business on the Effective Date through the
Closing Date, and (y) all checks issued, wire transfers and other disbursements
from CTF’s bank accounts

 

-21-



--------------------------------------------------------------------------------

arising from Hotel operations from the close of business on the Effective Date
through the Closing Date, which would have been disbursed by Marriott if the
Closing had occurred on the Effective Date (the “Cash True-Up”).

 

(e) On or before a Closing, (i) the Purchaser shall deliver to the Title Company
by wire transfer to a bank escrow account specified by the Title Company the
amount of the Adjusted Purchase Price for the Hotels included in the Closing
less the amount of Deposit (unless such Deposit will continue to be held by the
Title Company pursuant to Schedule 9.2(d)) and all interest accrued thereon in
immediately available funds in United States dollars (such amount to be shown on
a settlement memorandum detailing required adjustments to the Unadjusted
Purchase Price) and such other sums required to be paid by Purchaser hereunder,
including Transfer Taxes and other costs of Closing, (ii) Marriott shall deliver
to the Title Company Marriott’s Closing Deliveries and all other documents
required by the Purchaser of this Agreement or any Ancillary Agreement to be
delivered by Marriott and such other parties as are necessary and appropriate,
each such Deliveries and/or document to be executed by Marriott and such other
parties as are necessary and appropriate and to be held in escrow by the Title
Company, and (iii) the Purchaser shall deliver to the Title Company the
Purchaser’s Closing Deliveries and all other documents required by the Purchaser
under this Agreement or any Ancillary Agreement to be delivered by the
Purchaser, each such Deliveries and/or document to be executed by the Purchaser
and to be held in escrow by the Title Company following completion of the
matters specified in (d)(i)-(iii) above, and upon the joint written direction of
Marriott and Purchaser, the Adjusted Purchase Price and/or documents so held in
escrow shall be released from escrow and disbursed and/or distributed to those
Persons entitled thereto, including to those Persons required pursuant to all
Ancillary Agreements. In addition, Marriott and Purchaser shall cooperate to
develop procedures for the flow of funds at each Closing.

 

ARTICLE 4. PARAGON BONDS [INTENTIONALLY OMITTED]

 

ARTICLE 5. PASS THROUGH REPRESENTATIONS AND WARRANTIES OF MARRIOTT

 

Subject to Section 5.17, Marriott represents and warrants, and to the extent
applicable covenants, to the Purchaser, as of the date hereof and as of the
Closing Date, that except as disclosed on the Disclosure Schedules set forth
herein and in the CTF Agreement:

 

Section 5.1 Organization, Existence; Records and Actions.

 

(a) Schedules 2.1(a)-(e) of the CTF Agreement contain, with respect to each CTF
Selling Entity and Target, a complete and accurate list of the jurisdiction of
formation of such CTF Selling Entity and Target, and any other jurisdictions in
which such Target is qualified to do business as a foreign entity. Each CTF
Selling Entity and each Target is duly incorporated or formed and organized,
validly existing and in good standing under the laws of the jurisdiction in
which each was formed, with corporate power (or otherwise, as applicable) and
authority to conduct its business as it is now

 

-22-



--------------------------------------------------------------------------------

being conducted, to own or use the properties and assets that it purports to own
or use. Each Target is duly qualified to do business as a foreign entity and is
in good standing under the laws of each jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, except where the
failure to be so qualified would not have a material adverse effect on the
business or operations of the Target as presently conducted.

 

(b) A true and complete copy of the Organizational Documents of each Target,
certified by the Secretary or Assistant Secretary of the Target has been
delivered to Marriott, and remain in full force and effect.

 

(c) The minute books of each Target contain accurate and complete records of all
meetings held, and actions taken by, the board of directors or other governing
body, any committees of the board of directors or other governing body, general
partners, limited partners, managers or managing members, members, trustees,
stockholders or equity holders of such Target.

 

(d) At the Closing, all of the books of account, minute books, equity interest
record books, and other records of a Target (including correspondence related to
the Leases) will be in the possession of such Target. As soon as reasonably
practicable, but in no event more than twenty (20) days following the Closing,
CTF shall physically deliver such corporate minute books and other corporate
records to Marriott and no more than sixty (60) days following the Closing, CTF
shall physically deliver all other such books and records to Marriott.

 

Section 5.2 Authority, Approval and Enforceability. The execution, delivery and
performance by CTF and the CTF Selling Entities of the CTF Agreement and the CTF
Ancillary Agreements, as applicable is within the corporate power (or otherwise,
as applicable) of CTF and the CTF Selling Entities and has been duly and validly
authorized by CTF and the CTF Selling Entities, and no other corporate
proceedings (or otherwise, as applicable) on the part of CTF and the CTF Selling
Entities are necessary to authorize the CTF Agreement, the CTF Ancillary
Agreements, or the transactions contemplated thereby. The CTF Agreement has
been, and the CTF Ancillary Agreements upon their execution at the Closing will
be, validly executed and delivered by CTF and the CTF Selling Entities, and is
or will be a valid and binding obligation of CTF and the CTF Selling Entities
enforceable against CTF in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting the rights of creditors generally, and to the exercise of a
court’s equitable powers.

 

Section 5.3 Capitalization.

 

(a) Except as otherwise set forth on Schedules 2.1(a) and (c) of the CTF
Agreement, the Equity Interests constitute all of the outstanding stock
membership interests or partnership interests of each Target. All of the
outstanding Equity Interests of each Target have been duly authorized and are
validly issued, fully paid and nonassessable and are owned beneficially and of
record by the CTF Selling Entity set

 

-23-



--------------------------------------------------------------------------------

forth on Schedules 2.1(a) and (c) of the CTF Agreement. Except as set forth on
Schedules 2.1(a) and (c) of the CTF Agreement, the CTF Selling Entities will
convey all of the outstanding Equity Interests of each Target to Marriott at the
Closing free and clear of any and all Encumbrances.

 

(b) The CTF Selling Entities’ interest in the Minority Owned Entities represents
the percentage interest of each Minority Owned Entity as set forth on Schedule
2.1(e) of the CTF Agreement. The CTF Selling Entities’ equity interests in the
Minority Owned Entities are owned beneficially and of record by the CTF’s
Selling Entity set forth on Schedule 2.1(e) of the CTF Agreement, and such CTF’s
Selling Entity will convey such equity interests in the Minority Owned Entities
to Marriott at the Closing free and clear of any and all Encumbrances. The
capital accounts of the CTF Selling Entity in each of the Minority Owned
Entities as reported to CTF are as set forth on Schedule 2.1(e) of the CTF
Agreement as of the date(s) indicated therein. To CTF’s Knowledge, there has
been no change in such capital accounts since the date indicated other than
changes arising from income or losses attributable to the operations of the
related Hotels.

 

(c) Except as set forth on Schedules 2.1(a), (c) and (e) of the CTF Agreement,
there is no: (i) outstanding subscription, option, call, warrant or right
(whether or not currently exercisable or contingent) to acquire any equity
interest or security of any Target or a CTF Selling Entity’s interest in a
Minority Owned Entity; (ii) outstanding security, instrument or obligation that
is or may become convertible into, or exchangeable for, any equity interest or
security of any Target; or (iii) Contract under which any Target is or may
become obligated to sell or otherwise issue any equity interest or security.

 

(d) All outstanding equity or securities of each Target have been issued in
compliance with (i) applicable Law and (ii) all requirements set forth in
Contracts applicable to the issuance of equity or securities of each Target.

 

(e) Except as set forth on Schedules 2.1(a) and (c) of the CTF Agreement, no
Target has any Subsidiaries or any direct or indirect ownership interest in any
other Person.

 

(f) The Orlando ODL Note and the Orlando Mortgage Note are owned by a Subsidiary
of CTF and will be conveyed to Marriott at the Closing free and clear of any
Encumbrances. The obligor of the Orlando ODL Note or the Orlando Mortgage Note
is not in default under the terms thereof.

 

(g) No CTF Selling Entity or Target has filed a voluntary petition in bankruptcy
or similar petition, nor has any order, judgment or action been taken or
suffered by any Interest Holder or any Target under any insolvency or bankruptcy
law.

 

Section 5.4 Lines of Business. No Target is engaged in any business and no
Target has, for two (2) years prior to the date of this Agreement, engaged in
any business other than the ownership and operation of the business of a Hotel
and operations incidental thereto. Each Target has conducted its business in all
material respects in accordance with its Organizational Documents.

 

-24-



--------------------------------------------------------------------------------

Section 5.5 No Conflicts; Consents. Neither the execution and delivery of the
CTF Agreement or the CTF Ancillary Agreements nor the consummation or
performance of any of the transactions contemplated thereby will, directly or
indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the CTF Selling Entities, or any Target, or (B)
any resolution or action adopted by the board of directors or other governing
body, any committee of the board of directors or other governing body, general
partners, limited partners, managers or managing members, members, trustees,
stockholders or equity holders of the CTF Selling Entities or Target;

 

(b) contravene, conflict with, or result in a violation of, or give any
Governmental Authority or other Person the right to challenge any transaction
contemplated by the CTF Agreement or the CTF Ancillary Agreements;

 

(c) except as set forth on Schedule 5.5 of the CTF Agreement, give any
Governmental Authority or other Person the right to exercise any remedy or
obtain any relief under, any applicable Law or any Order to which the CTF
Selling Entities or any Target, or any material assets owned or used by any
Interest Holder, may be subject;

 

(d) except as set forth on Schedule 5.5 of the CTF Agreement, contravene,
conflict with, or result in a material violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any material Governmental
Authorization that is held in the name of any Target other than Permits in
relation to the operations of any Hotel;

 

(e) except as set forth on Schedules 2.1(a)-(c) or Schedule 5.5 of the CTF
Agreement, contravene, conflict with, or result in a material violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract or Lease;

 

(f) result in the imposition or creation of any Encumbrance upon or with respect
to the Property; or

 

(g) except as set forth on Schedules 2.1(a)-(c) or Schedule 5.5 of the CTF
Agreement, require any Interest Holder to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of the
CTF Agreement or the consummation or performance of any of the transactions
contemplated by the CTF Agreement or the CTF Ancillary Agreements, except with
respect to any Permits in relation to the operations of any Hotel, and any
antitrust Consents from Governmental Authorities.

 

-25-



--------------------------------------------------------------------------------

(h) except as set forth on Schedule 2.1(e) of the CTF Agreement with respect to
the Minority Owned Entities, constitute a breach of the Organizational Documents
of such Minority Owned Entities or other Contracts related thereto to which the
CTF Selling Entities or any Subsidiary of CTF is a party.

 

Section 5.6 Balance Sheets.

 

(a) Attached as Schedule 5.6 of the CTF Agreement is the consolidating unaudited
balance sheet of each Target and its Subsidiaries as at December 31, 2004 (the
“Balance Sheet”). With respect to such Target, the Balance Sheet constitutes a
compilation prepared by the CTF Selling Entities of (i) the assets and
liabilities of each Hotel owned or leased by such Target excluding the CTF Level
Data (the “Hotel Level Data”); and (ii) the other assets and liabilities, if
any, of the Target which either (A) are unrelated to the Hotel or (B) have
historically not been accounted for as Hotel Level Data and (C) adjustments made
by CTF to the Hotel Level Data (the “CTF Level Data”). The Hotel Level Data is
maintained by and has been extracted from the financial information supplied by
Marriott under the Marriott/CTF Hotel Management Agreements. The CTF Level Data
has been compiled from the books and records of each Target maintained by the
CTF Selling Entities. The Balance Sheet fairly presents the financial condition
of the Target (and its consolidated Subsidiaries as appropriate) as at December
31, 2004 in all material respects in accordance with GAAP, except for any
deferred income tax asset or liability and any explanatory footnotes required
under GAAP and except to the extent that any Hotel Level Data is not complete
and accurate.

 

(b) There are no liabilities or obligations of any nature (whether known or
unknown, absolute, contingent, or otherwise) of any Target (excluding any (i)
deferred tax liabilities resulting from an accounting convention to reflect
timing differences between book and tax accounting, (ii) liabilities in respect
of Sales, Use & Occupancy Tax Audit Liabilities, and (iii) liabilities in
respect of employee claims arising out of any Employment Practices Liabilities
(clauses (i)-(iii), collectively being the “Excluded Liabilities” except for
liabilities or obligations reflected on or reserved against in the Balance Sheet
with respect to such Target and except to the extent that the Hotel Level Data
is not complete and accurate. Since the date of the Balance Sheet through the
Closing Date, the CTF Selling Entities have not caused and will not permit any
Target to suffer or incur any liability except for liabilities (A) pursuant to
Contracts which are not Material Contracts; (B) pursuant to executory Material
Contracts disclosed on Schedule 5.10 of the CTF Agreement; (C) for capital
expenditures provided under Section 2.6 of the CTF Agreement; (D) pursuant to
any Lease; (E) that are Intercompany Debt or (F) that are included within
Working Capital for such Target as defined in the CTF Agreement; or (G) that
constitute Excluded Liabilities.

 

(c) Except as set forth on Schedule 7.12 of the CTF Agreement, no Target is the
guarantor of the obligations of a third party. No Target has contractually
indemnified any third party, except in respect of liabilities directly related
to the operations of a Target’s Hotel.

 

-26-



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.4 of the CTF Agreement, as of the date of
this Agreement, no Target has any Debt.

 

(e) The CTF Level Data accounting records are maintained by and are in the
possession of the CTF Selling Entities.

 

Section 5.7 Absence of Certain Changes. Except as set forth on Schedules 2.1(a)
and 2.1(c) of the CTF Agreement, since December 31, 2004, no Target has:

 

(a) sold, transferred, or otherwise disposed of any of its Property except in
the Ordinary Course of Business;

 

(b) forgiven or canceled debts or waived any claims or rights of substantial
value other than Intercompany Debt; or

 

(c) incurred any debt or extended any credit other than in the Ordinary Course
of Business, except for Intercompany Debt; or

 

(d) made any change in any method of accounting or accounting practices or
policy.

 

Section 5.8 Litigation and Related Matters.

 

(a) Except as set forth in Schedule 5.8 of the CTF Agreement, there is no
pending Legal Proceeding that has been commenced by or against any Interest
Holder or related to the Property other than routine litigation related to the
operations of a Hotel which is covered by insurance, and, to CTF’s Knowledge, no
Legal Proceeding has been threatened and no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such Legal Proceeding. CTF has made available to Marriott copies of all
pleadings, correspondence, and other documents relating to each Legal Proceeding
set forth in Schedule 5.8 of the CTF Agreement.

 

(b) Except as set forth in Schedule 5.8 of the CTF Agreement, and with the
further exception that, with respect to the operations of any Hotel, the
following representations are made to CTF’s Knowledge only:

 

(i) there is no Order to which any Interest Holder, any of the assets owned or
used by any Target, is subject;

 

(ii) no Interest Holder is subject to any Order that relates to the business or
Property of any Interest Holder; and

 

(iii) no officer, director, manager, managing member, trustee, partner, agent,
or employee of any Target who is not under the control of Marriott is subject to
any Order that prohibits such Person from engaging in or continuing any conduct,
activity, or practice relating to the business of any Target.

 

-27-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5.8 of the CTF Agreement and with the
further exception that with respect to the operations of any Hotel the following
representations are made to CTF’s Knowledge only.

 

(i) each Target and Interest Holder is in compliance in all material respects
with the terms and requirements of each Order to which it is subject;

 

(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to
comply, in any material respect by an Interest Holder, with the terms or
requirements of any Order to which it is subject; and

 

(iii) no Interest Holder has received any written notice from any Governmental
Authority or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with the terms and requirements of
any Order to which it is subject.

 

Section 5.9 Compliance with Laws; Governmental Authorizations.

 

(a) Each Target is presently or, at the Closing shall be, in compliance in all
material respects with all Governmental Authorizations necessary for the
continued operation of the business of each Target, other than any Permits. Each
Interest Holder has complied with, and is not in violation of, any applicable
Law affecting such Target, excluding any applicable Law relating to the
operations or business of any Hotel.

 

(b) Except as set forth on Schedule 2.1(a)-(d) of the CTF Agreement, the CTF
Selling Entities have not received written notice of any request, application,
proceeding, plan, study or effort including any condemnation proceeding,
proposed change of zoning or other proposed land use regulation or action, which
would have a material adverse effect on any Hotel or on any Permits. The CTF
Selling Entities have not received written notice that the present development,
improvement, use and operation of any Hotel are not in compliance with or
violate any applicable Law or any Permit.

 

Section 5.10 Contracts and Commitments.

 

(a) Other than (i) the Contracts set forth on Schedule 5.10 of the CTF
Agreement; (ii) the Leases; (iii) the exceptions noted on any Title Commitments
(which shall be governed by Section 9.1 of the CTF Agreement); and (iv) the
Orlando Mortgage Note and the Orlando ODL Note, there are no Material Contracts
that will be binding on any Target or the Owned Real Property or the Leased Real
Property subsequent to the Closing Date.

 

(b) (i) Schedule 5.10 of the CTF Agreement sets forth a true and complete list
of all Material Contracts, true and complete copies of which have been delivered
to Marriott; (ii) the Material Contracts are in full force and effect and no
Interest Holder nor to CTF’s Knowledge any other party thereto, is in material
default in the performance of any of its obligations thereunder, nor, to CTF’s
Knowledge, has any event occurred which could give any party thereunder the
right to give a notice of default

 

-28-



--------------------------------------------------------------------------------

to any other party; (iii) the Material Contracts have not been further modified,
supplemented or amended in any material respect; and (iv) all rent, charges or
other payments due from any Interest Holder under any Material Contract, as
applicable, have either been paid through the date of this Agreement or the
Closing Date, as applicable, or provision has been made for the payment thereof
as and when the same shall become due and payable.

 

(c) Except as set forth on Schedule 5.10 of the CTF Agreement, the CTF Selling
Entities have no equity or other economic interest in any supplier, landlord or
lessee of any Target. Except as set forth on Schedule 5.10 of the CTF Agreement,
there are no Contracts between CTF or any Affiliate of CTF, that will be binding
on any Target subsequent to the Closing Date.

 

(d) To CTF’s Knowledge, no Target and no Person on behalf of a Target has made
any illegal or unrecorded payments, deposits or similar items.

 

(e) True and complete copies of all agreements and instruments with respect to
(i) the Orlando Mortgage Note; and (ii) the Orlando ODL Note have been delivered
to Marriott, and such agreements and instruments have not been, and will not be,
further modified, supplemented or amended.

 

(f) All Contracts related to PIP Expenditures have been, and those Contracts
related to PIP Expenditures after the date hereof will be, delivered to
Marriott.

 

Section 5.11 Hotel Properties.

 

(a) With the exception of Encumbrances which will be satisfied and discharged at
Closing, each Interest Holder as appropriate owns the Property free and clear of
any Encumbrances as defined in the CTF Agreement.

 

(b) Except as set forth on Schedule 5.11 of the CTF Agreement, to CTF’s
Knowledge, since January 1, 2003, no Interest Holder has received written notice
by any Governmental Authority of any violation of an Environmental Law or
written notice by any Person of any breach by an Interest Holder of its
obligations under any Contract for the remediation of any condition at a Hotel
under an Environmental Law.

 

Section 5.12 Intellectual Property. INTENTIONALLY OMITTED

 

Section 5.13 Employee Benefits. With respect to those Targets organized within
the United States:

 

(a) No Interest Holder or an ERISA Affiliate thereof has sponsored, maintained
and/or contributed to Employee Benefit Plan at any time within the past five (5)
years; and

 

(b) Except as set forth on Schedule 5.13 of the CTF Agreement, no Target has any
employees, except employees under the control of Marriott who are employed in
connection with the business and operations of the Hotels.

 

-29-



--------------------------------------------------------------------------------

Section 5.14 Insurance.

 

(a) Schedule 5.14 of the CTF Agreement lists:

 

(i) all of the policies of insurance that have been issued covering losses that
may have occurred during the past three (3) insurance policy years (including
the current year) preceding the date of the CTF Agreement to which any Target or
Interest Holder is a party or has been covered excluding any policies placed by
the landlords under the Leases, true and complete copies of which have been
provided to Marriott;

 

(ii) a list of the policy numbers and names of insurance carriers for two (2)
policy years in addition to those covered by clause (i) above, excluding
casualty policies, excluding property and business interruption policies, as
well as property terrorism policies and excluding any policies placed by the
landlords under the Leases;

 

(iii) all pending applications for policies of insurance, true and complete
copies of which have been provided to Marriott;

 

(iv) a schedule of all locations insured under the policies listed in subsection
5.14(a)(i) of the CTF Agreement; and

 

(v) all surety bonds placed directly by CTF to which any Target is a party or
has been covered within the current year, true and complete copies of which have
been provided to Marriott.

 

(b) Schedule 5.14 of the CTF Agreement describes any self-insurance arrangement
by or affecting any Target, including any reserves established thereunder.

 

(c) CTF has previously provided to Marriott by line of coverage, by policy year
for each Interest Holder, for each of the three (3) preceding policy years
(including the current policy year):

 

(i) a recent summary of the loss experience under each insurance policy; and

 

(ii) a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

 

(d) Except as set forth on Schedule 5.14 of the CTF Agreement, all policies to
which any Target is a party:

 

(i) are valid, outstanding, and enforceable;

 

(ii) will continue in full force and effect until the Closing Date; and

 

-30-



--------------------------------------------------------------------------------

(iii) do not provide for any retrospective premium adjustment or other
experience-based liability on the part of any Target.

 

(e) Within the past twelve (12) months, no Target has received (A) any notice of
a material increase in premiums, or (B) any notice of cancellation or any other
indication that any insurance policy is no longer in full force or effect or
that the issuer of any policy is not willing or able to perform its obligations
thereunder.

 

(f) Each Target has paid all premiums due under each policy to which it is a
party.

 

(g) CTF shall be responsible for the payment of all brokers’ or insurance
service providers’ fees relating to insurance that is terminated at or prior to
Closing with respect to the Hotels.

 

Section 5.15 Leases. Schedules 2.1(b) and (c) of the CTF Agreement set forth a
complete and accurate list of the Leases, including the dates thereof and all
amendments thereto. Except as set forth on Schedule 5.15 of the CTF Agreement,
each Lease is in full force and effect and has not been modified, supplemented,
or amended in any respect and no default has occurred by the respective tenant
and is continuing under the Lease and no event has occurred and is continuing
which with the giving of notice or lapse of time or both would constitute a
default thereunder on the part of the respective tenant. Furthermore, to CTF’s
Knowledge, no default by the respective landlord under each Lease has occurred
and is continuing under such Lease and no event has occurred and is continuing
which with the giving of notice or lapse of time or both would constitute a
default thereunder on the part of such landlord.

 

Section 5.16 Taxes. Except for Taxes the reporting and payment of which is the
responsibility of Marriott pursuant to its management of the Hotel:

 

(a) Except as set forth on Schedule 5.16 of the CTF Agreement, each Target has
duly and timely filed all Tax Returns required to be filed with any Taxing
Authority (or has timely and properly filed valid extensions of time with
respect to the filing thereof) and CTF or CTF’s Affiliates have duly and timely
filed each Tax Return required to be filed with any Taxing Authority by CTF or
CTF’s Affiliates which include or are based upon the assets, operations,
ownership or activities of any of the Targets, including any consolidated,
combined, unitary, fiscal unity or similar Tax Return which includes or is based
upon the assets, operations, ownership or activities of any of the Targets (or
CTF or CTF’s Affiliates have timely and properly filed valid extensions of time
with respect to the filing thereof) and all such Tax Returns were correct and
complete in all material respects. The Targets (or CTF or CTF’s Affiliates on
behalf of the Targets) have paid all Taxes owing with respect to the assets,
ownership, operations and activities of the Targets (whether or not shown on any
Tax Return).

 

(b) There are no Liens on any of the assets of any of the Targets that arose in
connection with any failure (or alleged failure) to pay any Tax, other than
Liens for Taxes not yet due and payable.

 

-31-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5.16 of the CTF Agreement, there are no
pending audits, assessments or claims from any Taxing Authority for
deficiencies, penalties or interest against any of the Targets or any of their
assets, operations or activities. Except as set forth in Schedule 5.16 of the
CTF Agreement, there are no pending claims for refund of any Tax of any Target
(including refunds of Taxes allocable to the Targets or with respect to
consolidated, combined, unitary, fiscal unity or similar Tax Returns).

 

(d) Except as set forth in Schedule 5.16 of the CTF Agreement, there is no
pending investigation or other proceeding by any Taxing Authority for any
jurisdiction where any of the Targets does not file Tax Returns with respect to
a given Tax that may lead to an assertion by such Tax Authority that any of the
Targets is or may be subject to a given Tax in such jurisdiction.

 

(e) Except as set forth in Schedule 5.16 of the CTF Agreement, none of the
Targets has (i) waived any statute of limitations in respect of income Taxes or,
(ii) agreed to any extension of time with respect to the filing of any Tax
Return of any of the Targets (including any Tax Return which includes or is
based upon their respective assets, ownership, operations or activities), the
payment of any Taxes of any of the companies, or any limitation period regarding
the assessment of any such Taxes or (iii) received approval to make or agreed to
a change in accounting method or has any application pending with any Taxing
Authority requesting permission for any such change.

 

(f) Except as set forth in Schedule 5.16 of the CTF Agreement, none of the
Targets has elected under Treasury Regulation Section 301.7701-3 to be taxed as
a corporation for United States Tax purposes. Except as set forth in Schedule
5.16 of the CTF Agreement, none of the Targets has elected under Treasury
Regulation Section 301.7701-3 to be taxed as a partnership or disregarded entity
for United States Tax purposes.

 

(g) Except as set forth in Schedule 5.16 of the CTF Agreement, there are no
outstanding rulings or determinations of, or requests for rulings or
determinations with, any state, local or foreign Taxing Authority expressly
addressed to any Target (or to an Affiliate of any Target) that are, or if
issued would be, binding upon any Target.

 

(h) Except as set forth in Schedule 5.16 of the CTF Agreement, none of the
Targets is a party to any Tax allocation, Tax reimbursement or Tax sharing
agreement.

 

(i) Except as set forth in Schedule 5.16 of the CTF Agreement, as to each year
or period for which the relevant limitation period for assessments has not yet
expired as to a given Tax, none of the Targets: (I) has been a member of an
affiliated, consolidated, unitary, fiscal unity, combined or similar Tax group
which files a consolidated, unitary, fiscal unity, combined or similar Tax
Return for purposes of that Tax other than the group of which it currently is a
member; or (II) has any liability for the Taxes of any Person (other than any of
the members of the group of which it currently is a member) under Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

-32-



--------------------------------------------------------------------------------

(j) Except as set forth in Schedule 5.16 of the CTF Agreement, none of the
Targets is a party to any joint venture, partnership or other arrangement or
contract that could be treated as a partnership for US or Non-US Tax purposes.

 

(k) No Selling Entity that is selling a United States real property interest is
a “foreign person” within the meaning of Code Section 1445.

 

(1) Except as set forth in Schedule 5.16 of the CTF Agreement, none of the
Selling Entities or the Targets has given a power of attorney to any Person
(other than a Tax Matters Partner pursuant to Code Section 6231(a)(7)) on any
matters relating to Taxes.

 

(m) Except as set forth in Schedule 5.16 of the CTF Agreement, each asset with
respect to which any Target claims depreciation, amortization or similar expense
for Tax purposes is owned for Tax purposes by such Target under applicable Tax
Law.

 

(n) Except as set forth in Schedule 5.16 of the CTF Agreement, no Target will
have any taxable income or gain as a result of prior intercompany transactions
with Affiliates of the Targets that have been deferred and that will be subject
to Tax as a result of the changes in ownership of each of the Targets as
contemplated by this Agreement.

 

(o) Each Target has withheld from each payment made to any of its past and
present shareholders, directors, officers, employees and agents the amount of
all Taxes and other deductions required to be withheld and has paid or made
adequate provision for the payment of such amounts to the proper Taxing
Authority.

 

Section 5.17 Limitations. CTF’s representations, warranties, and to the extent
applicable, covenants set forth in Sections 5.4, 5.6(b)-(d), 5.7, 5.9, 5.10,
5.12 and 5.15 of the CTF Agreement are expressly made subject to any action of
Marriott or its Representatives or any failure of Marriott or its
Representatives to act in circumstances where Marriott is under a legal or
contractual duty to act, and in the event of such action or failure to act by
Marriott, CTF assumes no responsibility for the accuracy or completeness of such
representations and warranties or the performance of such covenants to the
extent of such inaccuracy, incompleteness or failure to perform is a result of
such action or failure to act by Marriott. In addition, CTF’s representations,
warranties, and to the extent applicable, covenants are qualified by reference
to any condition identified in the property condition reports that are listed in
Schedule 2.6(c) of the CTF Agreement.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 5A. MANAGER REPRESENTATIONS AND WARRANTIES. Marriott, in its capacity as
manager of the Hotels, represents and warrants, and to the extent applicable
covenants, to the Purchaser, as of the date hereof and as of the Closing Date,
that except as disclosed on the Disclosure Schedules set forth herein and in the
CTF Agreement.

 

Section 5.1A Organization, Existence; Records and Actions.

 

(a) INTENTIONALLY OMITTED

 

(b) A true and complete copy of the Organizational Documents of each Target,
certified by the Secretary or Assistant Secretary of the Target, delivered by
CTF to Marriott has been delivered to Purchaser.

 

(c) INTENTIONALLY OMITTED

 

(d) As soon as reasonably practicable, but in no event more than sixty-five (65)
days following the Closing, Marriott shall physically deliver all corporate
minutes and other corporate records it has received from CTF to Purchaser.

 

Section 5.2A Authority, Approval and Enforceability. The execution, delivery and
performance by Marriott of this Agreement and the Ancillary Agreements, as
applicable is within the corporate power (or otherwise, as applicable) of
Marriott and has been duly and validly authorized by Marriott, and no other
corporate proceedings (or otherwise, as applicable) on the part of Marriott are
necessary to authorize this Agreement, the Ancillary Agreements, or the
transactions contemplated thereby. This Agreement has been, and the Ancillary
Agreements upon their execution at the Closing will be, validly executed and
delivered by Marriott, and is or will be a valid and binding obligation of
Marriott enforceable against Marriott in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the rights of creditors generally, and to the
exercise of a court’s equitable powers. Exhibit A is a true and correct copy of
the CTF Agreement (including Schedules and Exhibits thereto) as it relates to
the Hotels that are the subject of this Agreement. The CTF Agreement shall not
be modified or amended with respect to such Hotels. In addition to the
restrictions set forth in the preceding sentence, the CTF Agreement and the
documents delivered pursuant thereto (including security documents and
guarantees) shall not be modified or amended so as to materially adversely
affect Purchaser’s rights hereunder. Marriott shall cause its counsel, Venable
LLP, to deliver to Purchaser a legal opinion, in form and substance satisfactory
to Purchaser as to the lawful existence of Marriott and the due execution and
delivery of this Agreement and the applicable documents executed and delivered
by Marriott at Closing.

 

Section 5.3A Capitalization.

 

(a) INTENTIONALLY OMITTED

 

(b) INTENTIONALLY OMITTED

 

-34-



--------------------------------------------------------------------------------

(c) INTENTIONALLY OMITTED

 

(d) INTENTIONALLY OMITTED

 

(e) INTENTIONALLY OMITTED

 

(f) INTENTIONALLY OMITTED

 

(g) INTENTIONALLY OMITTED

 

(h) Marriott has not filed a voluntary petition in bankruptcy or similar
petition, nor has any order, judgment or action been taken or suffered by
Marriott under any insolvency or bankruptcy law.

 

Section 5.4A Lines of Business. Marriott, as manager under the Marriott/CTF
Hotel Management Agreements has not taken any action or failed to take any
action in circumstances where Marriott is under a legal or contractual duty to
act such as to cause any Target to become engaged in any business other than the
ownership and operation of the business of a Hotel and operations incidental
thereto.

 

Section 5.5A No Conflicts; Consents. Except as set forth on Schedule 5.5A,
neither the execution and delivery of this Agreement or the Ancillary Agreements
nor the consummation or performance of any of the transactions contemplated
hereby or thereby will, directly or indirectly (with or without notice or lapse
of time):

 

(a) contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of Marriott, or (B) any resolution or action
adopted by the board of directors or other governing body, any committee of the
board of directors or other governing body, general partners, limited partners,
managers or managing members, members, trustees, stockholders or equity holders
of Marriott;

 

(b) contravene, conflict with, or result in a violation of, or give any
Governmental Authority or other Person the right to challenge any transaction
contemplated by this Agreement or the Ancillary Agreements;

 

(c) give any Governmental Authority or other Person the right to exercise any
remedy or obtain any relief under, any applicable Law or any Order to which
Marriott may be subject;

 

(d) to Marriott’s Knowledge, except as set forth on Schedule 5.5 of the CTF
Agreement, contravene, conflict with, or result in a material violation of any
Permits in relation to the operations of the Hotel;

 

(e) except as set forth on Schedule 5.5A, contravene, conflict with, or result
in a material violation or breach of any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Marriott
Material Contract.

 

-35-



--------------------------------------------------------------------------------

(f) INTENTIONALLY OMITTED

 

(g) to Marriott’s Knowledge, except as set forth on Schedules 2.1(a)-(c) or
Schedule 5.5 of the CTF Agreement, require Consent from any Person in connection
with respect to any Permits in relation to the operations of any Hotel except as
set forth in the last sentence of this subsection (g). Marriott is the holder of
certain liquor licenses with respect to certain Hotels; each such liquor license
is in full force and effect (except as set forth on Schedule 5.5A). Prior to any
transfer of such liquor license to Purchaser, certain actions (including filings
with governmental authorities) will be required to be taken in order for the
Hotels, after being purchased by Purchaser to continue to have the benefit of
such liquor licenses.

 

(h) INTENTIONALLY OMITTED

 

Section 5.6A Balance Sheets.

 

(a) The Hotel Level Data maintained by Marriott has been extracted by CTF from
the financial information supplied by Marriott to CTF under the Marriott/CTF
Hotel Management Agreements and such Hotel Level Data maintained by Marriott is
complete and accurate.

 

(b), (c) and (d) Marriott, as manager under the Marriott/CTF Hotel Management
Agreements, has not taken any action or failed to take any action, where
Marriott is under a legal or contractual duty to act:

 

(i) since the date of the Balance Sheet through the Closing Date, to cause any
Target to suffer or incur any liability described in Section 5.6(b) of this
Agreement;

 

(ii) to cause any Target to become a guarantor of the obligations of a third
party or to contractually indemnify any third party except in respect of
liabilities directly related to the operations of a Target’s Hotel; or

 

(iii) to cause any Target to incur any Debt.

 

(e) INTENTIONALLY OMITTED

 

Section 5.7A Absence of Certain Changes. The financial results reported in the
operating statements prepared by Marriott in its capacity as the manager of the
Hotels for the three (3) fiscal years preceding the date hereof and provided to
Purchaser by Marriott are fairly presented and are free of material error or
omission, and include the Marriott Material Contracts. Marriott, as manager
under the Marriott/CTF Hotel Management Agreements, has not taken any action or
failed to take any action where Marriott is under a legal or contractual duty to
act, to cause any Target to take any of the actions prohibited in Section 5.7 of
this Agreement. As of the Effective Date to the Closing Date Marriott has not
and will not create by its acts or omissions as manager of the Hotels, any
liens, pledges, hypothecations, charges, mortgages, security interests,
encumbrances, claims, infringements, interferences, options, rights of first
refusal, preemptive rights or community property interests with respect to the
Hotel Interests.

 

-36-



--------------------------------------------------------------------------------

Section 5.8A Litigation and Related Matters.

 

(a) Marriott has made available to the Purchaser copies of all pleadings,
correspondence, and other documents relating to each Legal Proceeding set forth
in Schedule 5.8 of the CTF Agreement provided by CTF to Marriott. To Marriott’s
Knowledge, Marriott has not received any written notice that any Legal
Proceeding has been threatened or an event having occurred or circumstances
existing that may give rise to or serve as a basis for the commencement of any
such Legal Proceeding with respect to the Hotels, other than the routine Legal
Proceedings related to the operations of the Hotel that are covered by insurance
or as set forth on Schedule 5.8A.

 

(b) Except as set forth in Schedule 5.8 of the CTF Agreement, with respect to
the operations of any Hotel, the following representations are made to
Marriott’s Knowledge only:

 

(i) there is no Order to which any Interest Holder, any of the assets owned or
used by any Interest Holder, is subject;

 

(ii) no Selling Entity is subject to any Order that relates to the business or
Property of any Interest Holder; and

 

(iii) no officer, director, manager, managing member, trustee, partner, agent,
or employee of any Target who is under the control of Marriott is subject to any
Order that prohibits such Person from engaging in or continuing any conduct,
activity, or practice relating to the business of any Target.

 

(c) INTENTIONALLY OMITTED

 

Section 5.9A Compliance with Laws; Governmental Authorizations.

 

(a) Marriott, as manager under the Marriott/CTF Hotel Management Agreements has
not taken any action or failed to take any action in circumstances where
Marriott is under a legal or contractual duty to act to cause any Hotel not to
be in compliance in all material respects with all Governmental Authorizations
necessary for the continued operation of the business of each Hotel nor has
Marriott received any notice that any Hotel is in violation of any applicable
Law affecting the operation of such Hotel except as may have been set forth in
the reports of the Structural and Environmental Consultants or as set forth on
Schedule 5.9A.

 

(b) To Marriott’s Knowledge, except as set forth on Schedule 5.9A, Marriott has
not received written notice of any request, application, proceeding, plan, study
or effort, including any condemnation proceeding, proposed change of zoning or
other proposed land use regulation or action, which would have a material
adverse effect on any Hotel or any Permits. To Marriott’s Knowledge, Marriott
has not received written

 

-37-



--------------------------------------------------------------------------------

notice that the present development, improvement, use and operation of any Hotel
are not in compliance with or violate any applicable Law or any Permit except as
may have been set forth in the reports of the Structural and Environmental
Consultants.

 

Section 5.10A Contracts and Commitments. True and complete copies of the
Material Contracts delivered to Marriott by CTF have been delivered to
Purchaser. Marriott, as manager under the Marriott/CTF Hotel Management
Agreements, has not taken any action or failed to take any action in
circumstances where Marriott is under a legal or contractual duty to act other
than as set forth on Schedule 5.10 of the CTF Agreement:

 

(a) to create or enter into any contract other than (i) those contracts set
forth on Schedule 5.10A, (ii) contracts entered into in the Ordinary Course of
Business and (iii) Marriott Material Contracts that will be binding upon any
Target or the Owned Real Property or Leased Real Property subsequent to the
Closing Date;

 

(b) to cause any Interest Holder to materially default in the performance of any
of its obligations under any Material Contract, nor modify, supplement or amend
in any material respect any Material Contract;

 

(c) INTENTIONALLY OMITTED

 

(d) to cause any Target to make any illegal or unrecorded payments, deposits or
similar items; and

 

(e) True and complete copies of all agreements and instruments with respect to
(i) the Orlando Mortgage Note; and (ii) the Orlando ODL Note that have been
delivered to Marriott by CTF have been delivered to Purchaser.

 

(f) All Contracts related to PIP Expenditures as of the date hereof, and those
Contracts related to PIP Expenditures after the date hereof, delivered to
Marriott have been, or will be, delivered to Purchaser. At Purchaser’s request,
Marriott shall use Commercially Reasonable Efforts to provide to the Purchaser
on or before the Closing Date as to each Hotel, a summary regarding the status
of the work performed under the Property Improvement Plans, including the amount
paid for such work, the percentage of completion, material disputes with
contractors and the amount remaining to be paid.

 

Section 5.11A Hotel Properties.

 

(a) INTENTIONALLY OMITTED

 

(b) To Marriott’s Knowledge, except as set forth on Schedule 5.11 of the CTF
Agreement or Schedule 5.9A, as of the date hereof, no Hotel has received written
notice by any Governmental Authority of any violation of an Environmental Law or
written notice by any Person of any breach by a Hotel of its obligations under
any Contract for the remediation of any condition at a Hotel under an
Environmental Law.

 

Section 5.12A Intellectual Property. INTENTIONALLY OMITTED

 

-38-



--------------------------------------------------------------------------------

Section 5.13A Employee Benefits.

 

(a) To Marriott’s Knowledge, except as set forth on Schedule 5.13A, no Hotel has
any employees, except employees under the control of Marriott who are employed
in connection with the business and operation of the Hotels pursuant to the
Marriott/CTF Hotel Management Agreements.

 

(b) INTENTIONALLY OMITTED

 

Section 5.14A Insurance. INTENTIONALLY OMITTED

 

Section 5.15A Leases. Except as set forth on Schedule 5.15 of the CTF Agreement,
Marriott, as manager under the Marriott/CTF Hotel Management Agreements, has not
taken any action nor failed to act in circumstances where Marriott is under a
legal or contractual duty to act:

 

(a) to modify, supplement or amend any Lease; or

 

(b) to cause a default by the respective tenant that is continuing under the
Lease, or to cause any event to occur and continue, which with the giving of
notice or lapse of time or both would constitute a default under the Lease on
the part of the respective tenant.

 

Section 5.16A Taxes. Solely as to Taxes the reporting, filing and payment of
which are the contractual obligation of Marriott or its Affiliates pursuant to
the management of the Hotel under the Marriott/CTF Management Agreements,
Marriott represents to the Purchaser:

 

(a) Marriott or its Affiliates have duly and timely filed each Tax Return
contractually required pursuant to the Marriott/CTF Management Agreements to be
filed with any Taxing Authority by Marriott or its Affiliates which include or
are based upon the assets, operations, ownership or activities of any of the
Hotels, including any consolidated, combined, unitary, fiscal unity or similar
Tax Return which includes or is based upon the assets, operations, ownership or
activities of any of the Hotels (or Marriott or its Affiliates have timely and
properly filed valid extensions of time with respect to the filing thereof) and
all such Tax Returns were correct and complete in all material respects.
Marriott or its Affiliates on behalf of the Hotels have paid all Taxes owing
with respect to the assets, ownership, operations and activities of the Hotels
(whether or not shown on any Tax Return) in accordance with their contractual
obligations of the Marriott/CTF Management Agreements.

 

(b) To Marriott’s Knowledge there are no Liens on any of Hotels or the assets of
any of the Hotels that arose in connection with any failure (or alleged failure)
by Marriott or its Affiliates to pay, on behalf of the Hotels, any Tax in
accordance with the contractual terms of the Marriott/CTF Management Agreements,
other than Liens for Taxes not yet due and payable.

 

-39-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5.16 of the CTF Agreement, to Marriott’s
Knowledge there are no pending audits, assessments or claims from any Taxing
Authority for deficiencies, penalties or interest against any of the Hotels or
any of their assets, operations or activities for Taxes that are the contractual
filing and payment obligation of Marriott or its Affiliates pursuant to the
Marriott/CTF Management Agreements. Except as set forth in Schedule 5.16, there
are no pending claims for refund of any Tax of any Hotel (including refunds of
Taxes allocable to the Hotel or with respect to consolidated, combined, unitary,
fiscal unity or similar Tax Returns) related to any Taxes that are the
contractual obligation of Marriott or its Affiliates pursuant to the
Marriott/CTF Management Agreements.

 

(d) INTENTIONALLY OMITTED

 

(e) Except as set forth in Schedule 5.16 of the CTF Agreement, Marriott or its
Affiliates have not (i) agreed to any extension of time with respect to the
filing of any Tax Return for any of the Hotels contractually required to be
filed by Marriott or its Affiliates pursuant to the Marriott/CTF Management
Agreements (including any Tax Return which includes or is based upon the Hotels’
respective assets, ownership, operations or activities), or any limitation
period regarding the assessment of any such Taxes or (ii) received approval to
make or agreed to a change in accounting method with respect to such Taxes or
has any application pending with any Taxing Authority requesting permission for
any such change.

 

(f) INTENTIONALLY OMITTED

 

(g) Except as set forth in Schedule 5.16 of the CTF Agreement, to Marriott’s
Knowledge there are no outstanding rulings or determinations of, or requests for
rulings or determinations with, any state, local or foreign Taxing Authority
expressly addressed to any Hotel that are, or if issued would be, binding upon
any Hotels with respect to any Taxes that are the contractual obligation of
Marriott or its Affiliates pursuant to the Marriott/CTF Management Agreements.

 

(h) INTENTIONALLY OMITTED

 

(i) INTENTIONALLY OMITTED

 

(j) INTENTIONALLY OMITTED

 

(k) INTENTIONALLY OMITTED

 

(l) Except as set forth in Schedule 5.16 of the CTF Agreement, none of Marriott
or its Affiliates have given a power of attorney to any Person on any matters
relating to Taxes that are the contractual obligation of Marriott or its
Affiliates pursuant to the Marriott/CTF Management Agreements (other than a Tax
Matters Partner pursuant to Code Section 6231(a)(7)).

 

-40-



--------------------------------------------------------------------------------

(m) INTENTIONALLY OMITTED

 

(n) INTENTIONALLY OMITTED

 

(o) To the extent contractually required pursuant to the Marriott/CTF Management
Agreements, Marriott or its Affiliates have withheld all Taxes and other
deductions required to be withheld and have paid or made adequate provision for
the payment of such amounts to the proper Taxing Authority.

 

Section 5.17A Inaccuracy of Pass Through Representations. To Marriott’s
Knowledge, none of the representations made in Article 5 are inaccurate, false,
or misleading in any material respect. The pass through representations,
warranties and to the extent applicable covenants made in Article 5 and Article
5A, as to the physical condition and environmental status of the Hotels and the
Property are qualified by reference to reports prepared by the Structural and
Environmental Consultants listed in Schedule 2.6(c) of the CTF Agreement. The
pass through representations and warranties and to the extent applicable
covenants made in Article 5 and Article 5A, as to financial matters are
qualified by reference to the due diligence reports prepared by Deloitte and
Touche.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to Marriott as follows:

 

Section 6.1 Organization.

 

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of Maryland and has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted. The Purchaser is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except, in each case, for any such failures that would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.

 

(b) The Purchaser has heretofore furnished to Marriott a complete and correct
copy of the Purchaser’s certificate of incorporation and bylaws. Such
certificates of incorporation and bylaws are in full force and effect. Purchaser
shall cause its counsel to deliver to Marriott a legal opinion in form and
substance satisfactory to Marriott as to the existence of Purchaser, and the due
execution of this Agreement and the applicable documents executed and delivered
by Purchaser at Closing.

 

Section 6.2 Authority. The Purchaser has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the

 

-41-



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby. The execution and delivery by the
Purchaser of this Agreement each of the Ancillary Agreements and each of the CTF
Ancillary Agreements to which it will be a party and the consummation by the
Purchaser of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements and each of the CTF
Ancillary Agreements to which the Purchaser will be a party will have been, duly
and validly executed and delivered by the Purchaser. This Agreement constitutes,
and upon their execution each of the Ancillary Agreements and each of the CTF
Ancillary Agreements to which the Purchaser will be a party will constitute, the
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its and their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

Section 6.3 No Conflict; Required Filings and Consents.

 

(a) The execution, delivery and performance by the Purchaser of this Agreement
and each of the Ancillary Agreements and each of the CTF Ancillary Agreements to
which the Purchaser will be a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not:

 

(i) conflict with or violate the certificate of incorporation or bylaws of the
Purchaser;

 

(ii) conflict with or violate any Law applicable to the Purchaser or by which
any property or asset of the Purchaser is bound or affected; or

 

(iii) conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of any Person pursuant to, or give to others any rights of
termination, acceleration or cancellation of, any material contract or agreement
to which the Purchaser is a party;

 

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a Purchaser Material Adverse Effect.

 

(b) The Purchaser is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Purchaser of this Agreement each of the Ancillary Agreements and each of the CTF
Ancillary Agreements to which it will be party or the consummation of the
transactions contemplated hereby or thereby or in order to prevent the
termination of any right, privilege, license or qualification of the Purchaser,
except where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not, individually or

 

-42-



--------------------------------------------------------------------------------

in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect or (iv) as may be necessary as a result of any facts or circumstances
relating solely to Marriott or any of its Affiliates.

 

Section 6.4 Financing. The Purchaser has, and shall have at the Closing,
sufficient funds to permit the Purchaser to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements and each of the CTF
Ancillary Agreements to which Purchaser will be a party. The parties acknowledge
and agree that it shall not be a condition to the obligations of the Purchaser
to consummate the transactions contemplated hereby that the Purchaser have
sufficient funds for payment of the Purchase Price and any adjustments thereto.

 

ARTICLE 7. COVENANTS.

 

Section 7.1 Management of the Hotels Prior to the Closing. Between the date of
this Agreement and the Closing Date, except as set forth in this Agreement or in
the CTF Agreement, Marriott shall operate and manage the Hotels in accordance
with (i) the approved annual operating and Capital Expenditure budgets for each
Hotel, (ii) customary and prudent practices for hotels of similar size, quality
and standing and otherwise only in conformity with the Marriott/CTF Hotel
Management Agreements and the brand standards applicable to the operations of a
Renaissance Hotel.

 

Section 7.2 Conduct of Business of the Targets Prior to the Closing.
INTENTIONALLY OMITTED

 

Section 7.3 Risk of Loss. The risk of loss or damage to the Owned Real Property
or the Leased Real Property, including without limitation, loss or damage
resulting from casualty, condemnation, eminent domain and any business
interruption therefrom attributable to any acts or occurrences prior to the
Closing (a “Casualty Loss”) shall be borne by CTF. In the event of a Casualty
Loss, the following shall apply:

 

(a) If the Casualty Loss relates to a Hotel listed on Schedule 7.3(a) of the CTF
Agreement (the “Group A Hotels”, and the casualty results in a loss of less than
$2,000,000 (the “Group A Threshold Amount”) as estimated by CTF and the
Purchaser, Purchaser will proceed to Closing with respect to such Hotel and at
Closing Marriott shall assign, or cause CTF to assign, all insurance proceeds to
Purchaser except to the extent such insurance is related to business
interruption or extraordinary expenses incurred prior to Closing. If insurance
proceeds in respect of such Casualty Loss that are available for the costs of
repair and restoration of the Fee Property or the Leasehold Property, as
applicable, are estimated to be insufficient to cover such costs, or if the
Casualty Loss is uninsured, the parties will reduce the Preliminary Allocated
Price by the amount of the estimated shortfall in insurance proceeds available
for such costs. In any case where the Casualty Loss is insured, at Closing the
Preliminary Allocated Price shall be reduced by any deductible applicable to the
insurance coverage; or

 

-43-



--------------------------------------------------------------------------------

(b) If the Casualty Loss relates to a Hotel listed on Schedule 7.3(b) of the CTF
Agreement (the “Group B Hotels”), and the casualty results in a loss of less
than the lesser of $5,000,000 or 10% of the Preliminary Allocated Price
applicable to the affected Hotel (the “Group B Threshold Amount”) as estimated
by CTF and the Purchaser, Purchaser will proceed to Closing with respect to such
Hotel and at Closing Marriott shall assign, or cause CTF to assign, all
insurance proceeds to Purchaser except to the extent such insurance is related
to business interruption or extraordinary expenses incurred prior to Closing. If
insurance proceeds in respect of such Casualty Loss that are available for the
costs of repair and restoration of the Fee Property or the Leasehold Property,
as applicable, are estimated to be insufficient to cover such loss, or if the
Casualty Loss is uninsured, the parties will reduce the Preliminary Allocated
Price by the amount of the estimated shortfall in insurance proceeds available
for such costs. In any case where the Casualty Loss is insured, at Closing the
Preliminary Allocated Price shall be reduced by any deductible applicable to the
insurance coverage; or

 

(c) If the Casualty Loss exceeds the Group A Threshold Amount or the Group B
Threshold Amount, as applicable, Purchaser, at its option, may either:

 

(i) proceed to Closing with respect to such Hotel and at Closing Marriott shall
assign, or cause CTF to assign, all insurance proceeds to Purchaser except to
the extent that such insurance is related to business interruption or
extraordinary expenses incurred prior to Closing. If insurance proceeds in
respect of such Casualty Loss that are available for the costs of repair and
restoration of the Fee Property or the Leasehold Property, as applicable, are
estimated by the Purchaser to be insufficient to cover the Casualty Loss, or if
the Casualty Loss is uninsured, the parties will reduce the Preliminary
Allocated Price by the amount of the estimated shortfall in insurance proceeds
available for such costs. In any case where the Casualty Loss is insured, at
Closing the Preliminary Allocated Price shall be reduced by any deductible
applicable to the insurance coverage; or

 

(ii) elect not to close with respect to such Hotel at Closing (with a reduction
in the Unadjusted Purchase Price by the Preliminary Allocated Price for such
Hotel).

 

(d) In the event of a Casualty Loss affecting the Renaissance Techworld Hotel in
excess of $5,000,000, Purchaser, at its election, shall either (i) eliminate the
equity interest in such Minority Owned Entity in such Hotel from the Transaction
and the Unadjusted Purchase Price shall be reduced by the Preliminary Allocated
Purchase Price of such Hotel; or (ii) elect to proceed to Closing in connection
with such equity interest in the Minority Owned Entity in such Hotel pursuant to
the terms of this Agreement.

 

(e) In the event of a Casualty Loss, Marriott shall cause CTF, in cooperation
with Purchaser, to promptly and diligently file and pursue recovery of, all
appropriate insurance claims and to the extent of any insurance proceeds
recovered, with Purchaser’s consent, apply such proceeds to the restoration of
the Property. In the event

 

-44-



--------------------------------------------------------------------------------

any lender on a Property damaged by a Casualty Loss exercises any rights with
respect to the insurance proceeds, such that they are not available for
restoration of the Property or assignment to Purchaser, the Preliminary
Allocated Price of the related Hotel shall be reduced by the amount of the
proceeds taken by such lender. Insurance proceeds for business interruption
losses shall be applied to such losses and shall not be counted against property
casualty losses.

 

(f) All risk of loss or damage to the Owned Real Property and the Leased Real
Property, including without limitation, loss or damage resulting from casualty,
condemnation, eminent domain and any business interruption resulting therefrom
shall be borne by Purchaser upon the Closing of the Transaction.

 

Section 7.4 Covenants Regarding Information.

 

(a) From the date hereof until the Closing Date, upon reasonable notice, CTF and
its Subsidiaries have agreed in the CTF Agreement that they shall (i) afford
Marriott and the Purchaser and their Representatives reasonable access to the
books and records of the Targets and the Selling Entities related to the
Targets; (ii) furnish Marriott with such financial, operating and other data and
information as Marriott may reasonably request, and which Marriott shall furnish
to Purchaser, and (iii) furnish the Representatives usual and customary
“management representation letters” to a firm of certified public accountants
necessary for completion of an independent audit of the Target (it being
understood that with respect to the Hotel Level Data, such letter shall rely on
an equivalent letter from the Hotel’s manager); provided, however, that any such
access or furnishing of information shall be conducted at the Purchaser’s
expense during normal business hours upon reasonable notice, under the
supervision of CTF’s personnel, and in such a manner as to not unreasonably
interfere with the normal operations of CTF. Marriott shall promptly request
from CTF and diligently seek to obtain, subject to the terms and conditions of
the CTF Agreement, such information from CTF as the Purchaser may reasonably
request and that Marriott is entitled to obtain from CTF under the CTF
Agreement. Notwithstanding anything to the contrary in this Agreement, neither
CTF nor any of its Subsidiaries shall be required to disclose any information to
the Purchaser or its Representatives if such disclosure would (A) in CTF’s sole
discretion jeopardize any attorney-client privilege or any work-product
privilege, or (B) contravene any duty imposed by applicable Laws.

 

(b) CTF has consented to the Purchaser engaging, at the Purchaser’s expense, the
independent registered public accounting firm that audited, reviewed or
otherwise advised CTF regarding the financial statements of any Target to audit
such financial statements for periods preceding the Closing Date and to access
the audit work papers relating to such prior period. Marriott shall cause CTF to
cooperate with Purchaser in responding to Purchaser’s reasonable requests for
other information relating to such financial statements.

 

(c) For a period of seven (7) years after the Closing or, if shorter, the
applicable period specified in Purchaser’s document retention policy, the
Purchaser shall

 

-45-



--------------------------------------------------------------------------------

(i) retain the books and records relating to the Targets, Hotels, Leased Real
Property or Owned Real Property relating to periods prior to the Closing, and
(ii) afford the Representatives of CTF reasonable access (including the right to
make, at the CTF’s expense, photocopies), during normal business hours upon
reasonable notice, to such books and records wherever located in order to allow
CTF to fulfill any pre-existing contractual obligation which is binding upon CTF
and disclosed to Purchaser or requirement of any Law or defend any claim (other
than a claim by an Indemnified Party), including any litigation (civil, criminal
or otherwise), governmental investigation, tax audit or insurance claim.

 

(d) For a period of seven (7) years after the Closing or, if shorter, the
applicable period specified in CTF’s document retention policy, with respect to
any documents not previously delivered to Marriott, CTF has agreed in the CTF
Agreement to (i) retain the books and records relating to the CTF Level Data
with respect to the Targets, Hotels, Leased Real Property or Owned Real Property
or Personal Property relating to periods prior to the Closing to the extent not
delivered to the Purchaser at the Closing, and (ii) afford the Representatives
reasonable access (including the right to make, at the Purchaser’s expense,
photocopies), during normal business hours upon reasonable notice, to such books
and records wherever located in order to allow the Purchaser to fulfill any
pre-existing contractual obligation or requirement which is binding on Purchaser
and disclosed to CTF or requirement of any Law or to defend any claim (other
than a claim by an Indemnified Party), including any litigation (civil, criminal
or otherwise), governmental investigation, tax or insurance claim.

 

Section 7.5 Non-Waiver of Attorney-Client Privilege.

 

(a) The Purchaser agrees that CTF, the CTF Selling Entities, and their
respective Affiliates, by virtue of the transfer of the CTF Selling Entities’
interest in the Hotels or any other transaction contemplated by this Agreement
and the Ancillary Agreements and the CTF Ancillary Agreements, are not
surrendering, waiving or transferring any attorney-client, work product, or
other applicable privileges that exist with respect to any and all
attorney-client relationships that exist between CTF and/or the CTF Selling
Entities and the attorneys listed below, including any relationships related to:

 

(i) any matters arising out or related to the matters listed on Schedule 7.5 of
the CTF Agreement;

 

(ii) any advice provided by Gibson, Dunn & Crutcher LLP or any other law firm
retained by CTF in connection with the negotiation of the CTF Agreement and the
CTF Ancillary Agreements;

 

(iii) any other legal advice provided by Gibson Dunn & Crutcher LLP to CTF and
the CTF Selling Entities;

 

-46-



--------------------------------------------------------------------------------

(iv) any legal advice provided by Skadden, Arps, Slate Meagher & Flom LLP to CTF
and the CTF Selling Entities;

 

(v) any legal advice provided by Weil Gotshal & Manges LLP; and

 

(vi) any legal advice provided by Daniel Heininger and Bradley Hornbacher.

 

(b) The Purchaser further agrees that: (i) CTF and the CTF Selling Entities and
their respective Affiliates have received and continue to receive legal
representation in various matters from all of the above referenced attorneys,
and (ii) the Purchaser shall not be entitled to receive or review any attorney
work product, information subject to attorney-client privilege or client files
relating to CTF, the CTF Selling Entities, or their respective Affiliates in the
possession of any counsel referenced above; and (iii) that neither this
Agreement, the CTF Agreement, the Purchaser’s subsequent ownership of the Hotel
Interests or the Minority Owned Interests, nor any transaction that arises out
of or related to this Agreement, the Ancillary Agreements or the CTF Ancillary
Agreements shall provide any basis for the Purchaser, its Subsidiaries or any of
its Affiliates or their successors or assigns to: (A) except to the extent
specifically agreed in the Conflict Waiver Agreement dated November 24, 2004
with respect to Gibson, Dunn & Crutcher LLP or any similar agreements concerning
law firms retained by CTF in connection with this Agreement, seek to disqualify
any of the above referenced counsel’s representation or CTF, the CTF Selling
Entities or their respective Affiliates in any matter, including any matter
adverse to the Purchaser, its Subsidiaries of its Affiliates, whether or not
related to the any of the above referenced counsel’s prior representation of
CTF, the CTF Selling Entities or their respective Affiliates or any of the
Hotels that are the subject of this Agreement or the Ancillary Agreements, or
(B) claim or assert that any privilege has been waived between CTF, the CTF
Selling Entities, and their respective Affiliates and the above-referenced
counsel.

 

Section 7.6 Notification of Certain Matters. Until the Closing, each party
hereto shall promptly notify the other party in writing of any fact, change,
condition, circumstance or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Sections 9.2 through 9.4 of this Agreement or in Sections 9.3
through 9.5 of the CTF Agreement becoming incapable of being satisfied.

 

Section 7.7 Resignations. Marriott will cause CTF to deliver at the Closing the
written resignation of all of the directors, managers, general partners and
officers of the Targets, effective as of the Closing Date which CTF shall have
delivered to Marriott.

 

Section 7.8 Confidentiality. Until the Closing, each of the parties shall, and
shall cause its Affiliates and Representatives to keep confidential, disclose
only to its Affiliates and Representatives and use only in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements, all
information and data

 

-47-



--------------------------------------------------------------------------------

obtained by them from the other party or its Affiliates and Representatives
relating to such other party in the course of due diligence (collectively, the
“Information”), unless disclosure of the Information or data is required by
applicable Law. Notwithstanding the foregoing, the provisions of this Section
7.8 shall not apply to those portions of any Information which (a) are or become
generally available to the public other than as a result of a disclosure by the
other party or its Representatives or CTF; (b) become available on a
non-confidential basis from a source other than the other party or its
Representatives or CTF which to the knowledge of the party receiving such
information, is not bound by a confidentiality agreement or other obligation of
confidentiality prohibiting such disclosure; (c) were known on a
non-confidential basis prior to disclosure by the other party or its
Representatives or CTF; or (d) are independently developed without reference to
the Information in the event that the transactions contemplated hereby are not
consummated, each party shall, and shall use its Commercially Reasonable Efforts
to cause its Affiliates and Representatives to, promptly return to the other
party or destroy all documents (including all copies thereof) containing any
such Information.

 

Section 7.9 Consents and Estoppels.

 

(a) Each party shall use Commercially Reasonable Efforts to take, or cause to be
taken, all appropriate action to do, or cause to be done, all things necessary,
proper or advisable to obtain from any third party all consents necessary to
assign the Material Contracts and the Marriott Material Contracts to the
Purchaser. Notwithstanding the foregoing, if there shall not be assigned to the
Purchaser any Material Contract or Marriott Material Contract or if an attempted
assignment thereof without the consent of the other party or parties thereto
would constitute a breach thereof or in any way adversely affect the rights of
the parties thereunder and such consent is not obtained, of if an attempted
assignment would be ineffective or would affect the rights of the parties
thereunder so that the Purchaser would not, in fact, receive the benefits
thereof, CTF has agreed in the CTF Agreement that in such case, the beneficial
interest in and to any such Material Contract shall, to the extent permitted by
the relevant Material Contract and by Law, passed to the Purchaser and Marriott
shall cause CTF to: (i) hold all such Material Contracts and Marriott Material
Contracts in trust for the benefit of the Purchaser, its successors or assigns,
from and after the Closing Date with effect from the Effective Date, (ii) use
Commercially Reasonable Efforts to obtain and secure any and all consents and
approvals that may be necessary to effect such assignment or assignments of the
same and (iii) make or complete such assignment or assignments as soon as
reasonably possible.

 

(b) Subject to Section 9.2, the Purchaser shall use Commercially Reasonable
Efforts with the reasonable cooperation of Marriott to take, or cause to be
taken, all appropriate action to do, or cause to be done, all things necessary,
proper or advisable to obtain from any third party all consents sufficient to
create a valid transfer of the Equity Interests and the CTF Selling Entities’
interest in the Minority Owned Entities to the Purchaser without causing the
Purchaser to incur additional liabilities or limitation of rights as assignee of
the Equity Interests in the Minority Owned Entities.

 

-48-



--------------------------------------------------------------------------------

(c) Subject to Section 9.2, the Purchaser shall use Commercially Reasonable
Efforts with the reasonable cooperation of Marriott to take, or cause to be
taken, all appropriate action to do, or cause to be done, all things necessary,
proper or advisable to obtain consents from the applicable lessors or landlords
sufficient to create a valid to the assignment of the Leasehold Interests to the
Purchaser without causing the Purchaser to incur additional liabilities or
limitation of rights as assignee of the Leasehold Interests.

 

(d) Subject to Section 9.2, the parties agree that they shall use Commercially
Reasonable Efforts to obtain an estoppel certificate from the applicable lessors
or landlords under the Leases containing the information required by the terms
of the Leases or, in the event that no such requirements are set forth therein,
in a form reasonably acceptable to the Purchaser and addressed to (i) in the
case of a Lease Assignment & Sale, the Purchaser, or (ii) in the case of a
Target Sale, Target (collectively, the “Estoppel Certificates”).

 

Section 7.10 Governmental Consents and Filings. Each party shall use
Commercially Reasonable Efforts to take, or cause to be taken, all appropriate
action to do, or cause to be done, all things necessary, proper or advisable
under applicable Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement the Ancillary Agreements and the CTF
Ancillary Agreements as promptly as practicable, including to (i) obtain from
Governmental Authorities all consents, approvals, authorizations, qualifications
and orders as are necessary for the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements, and (ii) promptly
make all necessary filings, and thereafter make any other required submissions,
with respect to this Agreement required under any applicable Law.

 

Section 7.11 Public Announcements. The parties shall consult with each other
before issuing any press release with respect to this Agreement the Ancillary
Agreements or the CTF Ancillary Agreements or the transactions contemplated
hereby or thereby, and neither party nor its Representatives shall criticize,
disparage, defame or otherwise make any statement which would reflect negatively
on (i) the other party, (ii) any current or former employees, officers,
directors, agents or other persons associated with the either party, (iii) any
of the services provided by either party or (iv) any of the current or past
business practices of either party and/or CTF. Furthermore, the Purchaser
specifically agrees that it will not file this Agreement or any Ancillary
Agreement with any Governmental Authority unless and until required to do so.
The Purchaser also agrees that it will give Marriott and CTF reasonable notice
of such filing, and, at the reasonable request of CTF and/or Marriott the
Purchaser shall use its Commercially Reasonable Efforts to seek confidential
treatment of any provisions herein or therein.

 

Section 7.12 Marriott Undertaking. To the extent liability accruals are
necessary as a result of employment practices liability insurance claims or from
audits of sales, use and occupancy taxes levied by any Governmental Authority
with respect to any of the Hotels that arise post-Closing but relate to the
period prior to the Purchaser’s

 

-49-



--------------------------------------------------------------------------------

ownership (collectively, the “Liability Accruals”), Marriott shall be solely
responsible for the payment of the Liability Accruals and Marriott does hereby
agree to indemnify and hold harmless the Purchaser from and against any loss,
claim, damage or expense which the Purchaser may suffer, incur or expend arising
out of a failure on the part of Marriott to pay the Liability Accruals.

 

Section 7.13 UST Removal at Westchester Property. A portion of the North
American Capex Amount, consisting of $500,000 (the “Base Amount”) has been
allocated to perform and complete the removal and replacement of two (2)
petroleum underground storage tanks (“USTs”) at the Renaissance Westchester
property. Marriott hereby agrees that it will use Commercially Reasonable
Efforts to cause CTF to complete, prior to Closing, the closure in accordance
with applicable federal and New York laws relating to petroleum USTs, including
tank removal, release reporting, release investigation, and any corrective
remediation action. Completion of such work shall be evidenced by a No Further
Action Letter from the New York Department of Environmental Conservation (the
“Certification”). If, by Closing, the Certification has not been obtained, then
Marriott will, subsequent to Closing, take such actions as are necessary to
complete the replacement of the USTs, and perform such remediation work as is
required to obtain the Certification (all such work, from the beginning of the
UST tank removal process through Certification, is referred to as the “UST
Work”). To the extent the cost of the UST Work exceeds the Base Amount, Marriott
agrees that it shall be responsible for all such costs, and agrees to indemnify
and hold Purchaser and Purchaser’s lender harmless from and against all costs,
expense and liabilities suffered or incurred by Purchaser in connection with the
UST Work over and above such Base Amount, including, without limitation, any
continuing costs of monitoring or testing that may be required in connection
with UST Work. Purchaser agrees that the Base Amount shall be included in the
calculation of the Target North American Capex Amount.

 

ARTICLE 8. TAX MATTERS.

 

Section 8.1 Tax Returns.

 

(a) Marriott or its Affiliates shall prepare, or shall cause to be prepared, and
shall file or cause to be filed, all Tax Returns for any Hotel for taxable years
that end on or before the Closing Date (other than those Tax Returns that are
the contractual obligation of CTF under the CTF Agreement). Except as required
by applicable law, such Tax Returns shall be prepared in a manner that is
consistent with past practice.

 

(b) The Purchaser shall prepare or cause to be prepared and shall file or cause
to be filed all other Tax Returns for the Hotels (other than those Tax Returns
that are the contractual obligation of CTF under the CTF Agreement). Except as
required by applicable law, such Tax Returns shall be prepared in a manner that
is consistent with past practice. The Purchaser shall deliver to Marriott a copy
of any Tax Returns in respect of which Marriott is required to make a payment
pursuant to this Agreement, completed in draft form, at least 20 days before the
due date thereof for the review and approval of Marriott, which approval will
not be unreasonably withheld or delayed, and a schedule, in reasonable detail,
of the amount of payment due to the Purchaser. If Marriott approves such Tax
Return, it shall pay the amount owed the Purchaser before the due date of such
Tax Return.

 

-50-



--------------------------------------------------------------------------------

Section 8.2 Marriott’s Obligations. Solely to the extent of (i) any Taxes
imposed as a result of the gross negligence or willful misconduct of Marriott;
(ii) any Transfer Taxes allocated between the parties under the terms of this
Agreement, and (iii) any Taxes (including real property taxes) taken into
account in the definition of Working Capital, Marriott shall be responsible for
and pay, and shall indemnify the Purchaser and its Affiliates from, (a) any and
all Taxes imposed on any of the Hotels, or for which an owner of a Hotel is
liable, for any taxable period ending on or before the Closing Date and the
portion through the end of the Closing Date for any taxable period that includes
but does not end on the Closing Date (the “Pre-Closing Tax Period”); provided,
however, that Marriott shall not be responsible for any Taxes arising out of
events outside the ordinary course of business and within the control of the
Purchaser occurring on the Closing Date after the Closing, (b) any and all Taxes
imposed on any of the Hotels, or for which an owner of a Hotel becomes liable,
for any taxable period ending after the Closing Date to the extent that such
Taxes result directly from a transaction or an event occurring on or before the
Closing Date, (c) any Taxes arising out of a breach of the representations in
Section 5.16 and (d) any costs or expenses with respect to Taxes indemnified
hereunder. Marriott shall indemnify, defend and hold the Purchaser harmless
from, and shall be entitled to any refund of, any and all Taxes that are
Marriott’s responsibility pursuant to the immediately preceding sentence. Any
indemnity payment required to be made by Marriott pursuant to this Section 8.2
shall be made within 30 days of written notice from the Purchaser.

 

Section 8.3 Purchaser’s Obligations. Except as otherwise provided in Section
8.2, from and after the Effective Date, the Purchaser and its Affiliates shall
be solely responsible for the payment or discharge of all Taxes imposed on the
any of the Hotels and any costs or expenses with respect to taxes indemnified
hereunder. The Purchaser shall indemnify, defend and hold Marriott and its
Affiliates harmless from, and shall be entitled to any refund of, any and all
Taxes that are the Purchaser’s responsibility pursuant to the immediately
preceding sentence. Any indemnity payment required to be made by the Purchaser
pursuant to this Section 8.3 shall be made within 30 days of written notice from
Marriott or any one of its Affiliates.

 

Section 8.4 Straddle Period. In the case of any taxable period that includes
(but does not end on) the Effective Date (a “Straddle Period”), the amount of
any Taxes based on or measured by income or receipts of a Hotel for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Effective Date (and for such purpose,
the taxable period of any partnership or other pass-through entity in which the
Hotel’s owner holds a beneficial interest shall be deemed to terminate at such
time) and the amount of other Taxes of a Hotel for a Straddle Period that
relates to the Pre-Closing Tax Period shall be deemed to be the amount of such
Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Effective Date
and the denominator of which is the number of days in such Straddle Period. The
benefits of lower tax brackets and other similar benefits shall be apportioned
in making the

 

-51-



--------------------------------------------------------------------------------

calculation of such allocated portions on the basis of the number of days in the
Purchaser’s and Marriott’s holding periods for the taxable period beginning
before and ending after the Effective Date.

 

Section 8.5 Contests. For purposes of this Agreement, a “Contest” is any audit,
court proceeding or other dispute with respect to any tax matter that affects a
Hotel. Unless the Purchaser has previously received written notice from Marriott
of the existence of such Contest, the Purchaser shall give written notice to
Marriott of the existence of any Contest relating to a tax matter that is
Marriott’s responsibility under Section 8.2 within ten (10) days from the
receipt by the Purchaser of any written notice of such Contest, but no failure
to give such notice shall relieve Marriott of any liability hereunder. Unless
Marriott has previously received written notice from the Purchaser of the
existence of such Contest, Marriott shall give written notice to the Purchaser
of the existence of any Contest for which the Purchaser has responsibility
within ten (10) days from the receipt by Marriott of any written notice of such
Contest. Marriott shall, at its election, have the right to represent a Hotel’s
interests in any Contest relating to a Tax matter arising in a period ending on
or before the Effective Date, to employ counsel of its choice at its expense and
to control the conduct of such Contest, including settlement or other
disposition thereof; provided, however, that the Purchaser shall have the right
to consult with Marriott regarding any such Contest that may affect such Hotel
for any periods ending after the Effective Date at the Purchaser’s own expense
and provided, further, that any settlement or other disposition of any such
Contest may only be with the consent of the Purchaser, which consent will not be
unreasonably withheld or delayed.

 

Section 8.6 Cooperation on Tax Matters. The Purchaser, on the one hand, and
Marriott, on the other, agree, in each case at no cost to the other party, to
cooperate with the other and the other’s Representatives in a prompt and timely
manner in connection with any Contest. Such cooperation shall include, but not
be limited to, making available to the other party, during normal business
hours, all books, records, Tax Returns, documents, files, other information
(including working papers and schedules), officers or employees (without
substantial interruption of employment) or other relevant information necessary
or useful in connection with any Contest requiring any such books, records and
files. The Purchaser, on the one hand, and Marriott, on the other, agree, in
each case at no cost to the other party, to cooperate fully in a prompt and
timely manner with the other and the other’s Representatives, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns pursuant to Section 8.1 and in connection with any Contest. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
Tax Return or Contest and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Marriott agrees (i) to retain all books and records with respect to
Taxes pertinent to the Hotels relating to any taxable period beginning before
the Closing Date until 90 days following the expiration of the period of
limitations applicable to the related Tax, (ii) to abide by all record retention
agreements entered into with any Tax authority, other than those books and
records relating to the Hotels which the Purchaser shall provide to Marriott on
or before the Closing Date; and (iii) to give the Purchaser reasonable written
notice prior to transferring, destroying or discarding any

 

-52-



--------------------------------------------------------------------------------

such books and records and, if the Purchaser so requests, Marriott shall allow
the Purchaser to take possession of such books and records. Marriott and the
Purchaser further agree, upon request, to use their commercially reasonable
efforts to obtain any certificate or other document from any governmental
authority as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).

 

Section 8.7 Price Adjustment. All amounts paid pursuant to this Agreement by one
party to another party (other than interest payments) shall be treated by such
parties as an adjustment to the Purchase Price, to the extent appropriate and
permitted by law.

 

Section 8.8 After-Tax Basis. All payments due in respect of Non-United States
Taxes under this Article 8 shall be fully adjusted to reflect (i) any net
increase in Taxes that the recipient of such payments will experience as a
result of receiving such payments, (ii) any net increase in Taxes such recipient
will experience as a result of receiving any gross-up payments under this
Section 8.8 and (iii) any net Tax benefits that the recipient will incur as a
result of the payment of the indemnified tax.

 

Section 8.9 Elections. Marriott and its Affiliates shall cooperate fully with
the Purchaser, to the extent necessary and to the extent reasonably requested by
the Purchaser, in connection with the filing of any elections relating to Taxes
which become available to the Purchaser or its Affiliates as a result of the
transactions described in this Agreement; provided, however, that Marriott and
its Affiliates shall not be obligated to consent to an election if such election
would increase the amount of Taxes it is required to pay unless the parties
otherwise agree.

 

Section 8.10 Survival. All obligations under this Article 8 shall survive the
Closing hereunder and continue until 90 days following the expiration of the
period of limitations applicable to the related Tax. If a Tax claim that is
raised by one party during the survival period is disputed by the other party,
such claim shall survive the dispute between the parties is resolved.

 

ARTICLE 9. TITLE COMMITMENT AND SURVEY REVIEW PROCESS; CONDITIONS TO CLOSING.

 

Section 9.1 Title Commitment and Survey Review Process.

 

(a) Title Review Process. Purchaser and Marriott have each initiated the title
review process consisting of, with respect to the Leased Real Property, the
Owned Real Property and the real property owned by any Minority Owned Entity
located in the United States (the “Real Properties”), (A) ordering from the
Title Company a Uniform Commercial Code financing statement search including a
search on any Target and a commitment for owner’s title insurance, on such
policy form as is available in the applicable jurisdiction as selected by
Purchaser, and (B) ordering from Bock & Clark Corporation National Surveyors
Network (“Surveyor”) an ALTA survey with such instructions regarding information
to be shown and the scope of certification as Purchaser shall determine. The
Uniform Commercial Code financing statement search results and

 

-53-



--------------------------------------------------------------------------------

the title commitments and surveys obtained by Purchaser, as revised or updated
from time to time, are herein referred to as “Title Materials.” Copies of all
Title Materials shall be provided to Marriott’s counsel as and when received,
which copies shall not be required to be returned. During the period from the
date of this Agreement and ending at 11:59 pm May 3, 2005 (the “Objection
Period”), Purchaser shall notify Marriott in writing of those matters relating
to title disclosed to Purchaser in the Title Materials or otherwise disclosed in
materials received by Purchaser at least forty-eight (48) hours prior to 11:59
pm, May 3, 2005 to which Purchaser objects (including, for example, the size or
configuration of any Real Properties which are not acceptable to Purchaser), and
that are not Permitted Encumbrances set forth in items (b)-(e) of the definition
thereof (collectively, the “Purchaser’s Objections”). As to matters relating to
title disclosed in the Title Materials or otherwise disclosed in materials
received by Purchaser within forty-eight (48) hours prior to 11:59 pm, May 3,
2005, Purchaser shall notify Marriott in writing of its Title Objections within
forty-eight (48) hours of its receipt of such materials, but in no event later
than 11:59 pm, May 5, 2005. Purchaser shall endeavor to deliver the Purchaser’s
Objections in a reasonably expeditious manner and on a property-by-property
basis commencing no later than the date hereof and thereafter as soon as
reasonably practical after the date Purchaser receives the applicable portion of
the Title Materials. Purchaser shall not be deemed to waive its right to make
Purchaser’s Objections even if Purchaser’s Objections are not made in a
reasonably expeditious manner so long as Purchaser’s Objections are made during
the Objection Period. At Closing Purchaser shall reimburse Marriott for all
costs and expenses incurred or expended by Marriott to the Title Company and/or
Surveyor in connection with obtaining the Title Materials with regard to the
Real Properties.

 

(b) Title Policies. Prior to the expiration of the Objection Period, Purchaser
shall obtain from the Title Company, with respect to the Leased Real Property
and the Owned Real Property, in all jurisdictions where available, a commitment
to insure accompanied by a Pro Forma title policy, in form acceptable to
Purchaser (each, a “Pro Forma”). Each Pro Forma shall be written on an ALTA Form
B (1970, amended 10/17/70, or if the 1970, amended 10/17/70 form is not
available, the 1992 form with no creditors’ rights exclusion (except in States
or jurisdictions where such form or deletion is not permitted)) or on such
similar form as is available in the applicable jurisdiction, insuring extended
owner’s title coverage and shall evidence Title Company commitment, upon
compliance with the Title Company’s requirements as set forth in the Title
Company’s commitments to insure (the “Requirements”), to insure title to the
Real Property that is the subject of any Pro Forma, subject only to the
Permitted Encumbrances. The Pro Formas shall be in form and substance acceptable
to Purchaser, and shall include all endorsements reasonably required by
Purchaser. Purchaser shall deliver all Pro Formas and Requirements (including
the form of any affidavits or certifications required to be executed by Marriott
or CTF in satisfaction of a Requirement) to Marriott’s counsel no later than the
expiration of the Objection Period.

 

(c) Title Cure Period. Upon the termination of the Objection Period, except for
the Purchaser’s Objections if the same are timely raised, the Purchaser shall be
deemed to have accepted the form and substance of all matters disclosed in the
Title

 

-54-



--------------------------------------------------------------------------------

Materials which shall become Permitted Encumbrances for all purposes under the
terms of this Agreement and the Ancillary Agreements. Following the Objection
Period, and without any obligation to do so, Marriott shall have until May 16,
2005, or by delivery of written notice to Purchaser by Marriott, until such
later date, but not beyond May 23, 2005 (as such date may have been extended,
the “Title Cure Period”) to cause CTF to elect to cure or elect not to cure any
or all matters raised in Purchaser’s objections; provided, however, CTF agrees
to have released by Closing the liens securing any Debt that is not to be
assumed by Marriott or Purchaser pursuant to the terms of the CTF Agreement or
this Agreement, as applicable. If CTF elects to cure such Title Objections, the
cure must be sufficient for the Title Company to remove the applicable Title
Objection from the exceptions to title set forth in the applicable Pro Forma.

 

(d) Termination of Title Cure Period. If, for any reason, CTF is unable or at
CTF’s sole election, unwilling to take such actions as may be required to cause
the matter identified in Purchaser’s Objections to be cured or removed so as to
convey title to the Real Properties consistent with the Pro Formas, or if CTF
objects to any Requirement or any other obligation which it may incur in
connection with the issuance of the Pro Forma title policies, Marriott shall
give Purchaser notice thereof prior to the expiration of the Title Cure Period;
it being understood and agreed that the failure of Marriott to timely give such
notice shall be deemed an election by CTF not to remedy such matters. If CTF
shall elect not (or be deemed to elect not) to remove any matter identified in
Purchaser’s Objections, Purchaser may, in the exercise of its sole discretion
either: (i) close the Transaction with respect to the Real Properties subject to
the Purchaser’s Objections (that CTF will not cure) without abatement of the
Unadjusted Purchase Price, in which event: (A) the Purchaser’s Objections that
CTF will not cure shall be, and be deemed to be, for all purposes, Permitted
Encumbrances; (B) the Purchaser shall close the Transactions notwithstanding the
existence of any of the Purchaser’s Objections that CTF will not cure; and (C)
neither CTF nor Marriott shall have any obligation or liability whatsoever after
the Closing with respect to CTF’s failure to cause any of the Purchaser’s
Objections to be eliminated; or (ii) terminate this Agreement by written notice
given to Marriott within four (4) calendar days after expiration of the Title
Cure Period, in which event this Agreement shall terminate, the Deposit and all
interest accrued thereon shall be returned to Purchaser and neither party hereto
shall have any further obligations thereunder other than those obligations
expressly stated herein to survive the termination of this Agreement. In the
event Purchaser elects to proceed to Closing, the Pro Formas shall be revised to
(1) delete those Requirements objected to by CTF and (2) add Purchaser’s
Objections that CTF will not cure so that the Pro Formas shall be consistent
with the quality of title accepted or deemed accepted by the Purchaser pursuant
to this Section 9.1(d).

 

(e) Requirement to Eliminate Purchaser’s Objections; Requirement to Remove
Liens’ Additional Title Matters. It is expressly understood that unless CTF
expressly agrees, in the exercise of its sole discretion, to cure or remove a
matter identified in the Purchaser’s Objections prior to Closing, neither CTF
nor Marriott shall be required to bring any action, institute any proceeding, or
otherwise incur any costs or expenses in order to attempt to eliminate any of
the Purchaser’s Objections or to

 

-55-



--------------------------------------------------------------------------------

otherwise cause title to the Real Properties to comport with the terms of this
Agreement on the Closing Date; provided, however, that Marriott shall use
Commercially Reasonable Efforts to cause CTF to remove (i) any liens that are
filed against the Real Properties during the period after the expiration of the
Title Cure Period and before Closing but only if they are recorded by CTF or
caused by CTF’s actions or failure to act; and (ii) any liens securing Debt not
assumed by the Purchaser pursuant to this Agreement or under the terms of the
CTF Agreement. Should matters relative to title, other than liens CTF is
obligated to remove pursuant to the preceding sentence, be discovered from any
update of the Title Materials received by Purchaser or otherwise after the
expiration of the Objection Period that were not disclosed in the Title
Materials received by the Purchaser prior to the expiration of the Objection
Period (collectively, the “New Title Matters”), the Purchaser shall have the
right to notify Marriott in writing of any new Title Matters which are not
Permitted Encumbrances set forth in items (b)-(e) of the definition thereof to
which the Purchaser objects provided that Purchaser notifies Marriott in writing
of its objection within twenty-four (24) hours after such matter is disclosed to
Purchaser. Marriott shall use Commercially Reasonable Efforts to cause CTF to
remove any New Title Matters that are filed against any of the Real Properties
during the period after the expiration of the Title Cure Period and before
Closing but only if they are recorded by CTF or caused by CTF’s actions or
failure to act. With respect to all other new Title Matters, Marriott shall use
Commercially Reasonable Efforts to cause CTF within five (5) days after receipt
of notice of the New Title Matters, to advise Marriott whether CTF will cure
such New Title Matters prior to the Closing Date and Marriott will promptly
notify Purchaser of CTF’s response. Should CTF fail to cure or remove prior to
the Closing Date any New Title Matter which is objected to by Purchaser, and
should such New Title Matter materially and adversely impair the value or use of
any of the Real Properties to which such objection relates, such failure shall
constitute a failure of a condition to Purchaser’s obligation to proceed to
Closing with respect to the Real Properties affected by such New Title Matters,
and Purchaser may, at its election, determine not to close with respect to such
Real Properties. All other New Title Matters which are not cured or removed by
CTF shall be deemed waived by the Purchaser and shall constitute Permitted
Encumbrances for all purposes under this Agreement and the Ancillary Agreements.
If the Purchaser elects not to close with respect to any Real Properties in
accordance with Section 9.1(e), in such case, the Unadjusted Purchase Price
shall be decreased by the Preliminary Allocated Price applicable to any such
Real Properties.

 

(f) Related Fees, Cost and Expenses. All the fees, costs and expenses associated
with the Purchaser’s procurement, preparation, delivery and review of the Title
Materials, the issuance of title policies and any endorsements related thereto
shall be for the account of the Purchaser pursuant to Section 13.1 herein.

 

(g) Marriott Assurance. Marriott covenants and agrees to cooperate with the
Purchaser in connection with the Title Materials and the title review process
and will cause CTF to provide such affidavits or other documents and information
as Purchaser may reasonably require in order to obtain affirmative endorsements
or other assurances available under local practice as the Purchaser may require,
including non-imputation

 

-56-



--------------------------------------------------------------------------------

endorsements, where applicable, provided, however, that (i) all of the foregoing
requirements are commercially reasonable, (ii) Marriott shall not be obligated
to cause CTF to provide any affidavit, certification or indemnification to the
Title Company that causes CTF to incur any liability in excess of CTF’s
liability under the CTF Agreement, and (iii) Marriott shall not be obligated to
cause CTF to provide any affidavit, certification or indemnification with
respect to the Minority Owned Entities.

 

(h) Form of Fee Sale Transfer and Conveyance Documents. Seven (7) days prior to
the expiration of the Objection Period, Purchaser shall forward to Marriott the
proposed form of the deeds, bills of sale, assignments, certificates, affidavits
and such other instruments and documents (excluding any documents previously
provided in connection with the Requirements) (collectively, “Proposed
Conveyance Documents”) as may be reasonably necessary in order to consummate the
Transactions and facilitate the issuance by the Title Company of the title
insurance policies reasonably requested by Purchaser and facilitate the
obtaining of other commercially reasonable assurances available under local
practice. Marriott and Purchaser shall negotiate in good faith to agree upon the
final form of the Proposed Conveyance Documents on or prior to the Closing Date.
Purchaser and Marriott acknowledge and agree that the warranty of title set
forth in the various deeds and other conveyancing documents shall be in
accordance with the commercially reasonable customary practices of the
applicable jurisdictions but in all cases sufficient to enable the Title Company
to issue the title policies in the forms of the Pro Formas. The warranties of
title contained in the various deeds shall not be subject to the provision of
Section 10.8(b) of this Agreement. Nothing herein shall be construed as
requiring Marriott to cause CTF to make any representations, warranties or
covenants in the Proposed Conveyance Documents other than those contained in
Article 5 and Article 7 of the CTF Agreement.

 

Section 9.2 Lack of Consents or Estoppels for Certain Leasehold Interests.

 

(a) Matters concerning the consents for the Transfer of the interests in the
Minority Owned Entities are addressed in Schedule 9.2(d).

 

(b) If any Estoppel Certificate satisfying the requirements of Section 7.9(d) is
not obtained prior to the Closing Date or if obtained, contains information
which is inconsistent with Marriott’s representations and warranties set forth
herein in Article 5 and 5A, then Purchaser shall elect to either: (i) proceed
with Closing with respect to the applicable Hotel or Hotels and waive any right
to require the receipt of an Estoppel Certificate and the right to make a claim
for indemnification under Article 10 based upon the facts or circumstances
disclosed by the applicable Estoppel Certificate, or (ii) elect not to proceed
with Closing with respect to the applicable Hotel or Hotels (in which case the
Unadjusted Purchase Price shall be decreased by the Preliminary Allocated Price
for such Hotel or Hotels) in order to permit Marriott a period of time during
which to attempt to obtain an Estoppel Certificate in the form required hereby.
In the event that Purchaser elects under clause (ii) above to permit Marriott
additional time to obtain an Estoppel Certificate and Marriott fails to deliver
an Estoppel Certificate satisfying the requirements of Section 7.9(e) to
Purchaser prior to December 31, 2005, then Purchaser

 

-57-



--------------------------------------------------------------------------------

shall either (A) elect not to proceed to Closing with respect to the applicable
Hotel or Hotels or (B) shall proceed to consummate the Transaction with respect
to the applicable Hotel and shall retain any rights it may have under the
indemnification provisions of Article 10.

 

Section 9.3 General Conditions. The respective obligations of the Purchaser and
Marriott to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by either party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of such party):

 

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law (whether temporary, preliminary or permanent), that is then
in effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements.

 

(b) Any waiting period (and any extension thereof) under any antitrust laws
applicable to the transactions contemplated by this Agreement and the Ancillary
Agreements shall have expired or shall have been terminated. All other material
consents of, or registrations, declarations or filings with, any Governmental
Authority legally required for the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements shall have been obtained or filed
or (with respect to liquor licenses) shall be in the process of being obtained
and Marriott shall be responsible for the process with respect to liquor
licenses such that there will be no interruption in the sale of liquor at the
Hotels being purchased by Purchaser.

 

(c) Closing under the CTF Agreement with respect to the Hotels shall have
occurred or shall occur simultaneously with Closing hereunder.

 

Section 9.4 Conditions to the Obligations of Marriott. The obligations of
Marriott to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each the following
conditions, any of which may be waived in writing by Marriott in its sole
discretion:

 

(a) The Purchaser shall have performed in all material respects all obligations
and agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing and Marriott shall have received from the Purchaser a
certificate to such effect, signed by a duly authorized officer thereof.

 

(b) Marriott shall have received an executed counterpart of each of the
Purchaser’s Closing Deliveries, signed by each party thereto other than
Marriott.

 

(c) At Closing, issuance by the Title Company of a title policy identical to the
Pro Forma for each of the Properties which is a part of the Transaction as

 

-58-



--------------------------------------------------------------------------------

each such Pro Forma has been modified in accordance with the provisions of
Section 9.1(d), subject only to changes required to incorporate a New Title
Matter accepted by Purchaser in accordance with Section 9.1(e).

 

Section 9.5 Conditions to the Obligations of the Purchaser. The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by the Purchaser in
its sole discretion:

 

(a) There shall not have occurred any of the following:

 

(i) an event or matter which constitutes a breach of a representation and
warranty in Sections 5.2, 5.3(a)-(e) or 5.11(a);

 

(ii) the entry against CTF of an Order which constitutes a breach of a
representation and warranty in Section 5.8(b) and, as of the Closing, prevents a
Hotel from operating in the Ordinary Course of Business in all material
respects; or

 

(iii) an event or matter, other than a Casualty Loss, that constitutes a breach
of any other of CTF’s representations, warranties or covenants contained in the
CTF Agreement that (A) with respect to any Group A Hotels, or the Hotel
Interests related thereto, adversely impacts the value of one or more of such
Hotels, or the Hotel Interests related thereto, by more than the Group A
Threshold Amount or (B) with respect to any Group B Hotels, or the Hotel
Interests related thereto, adversely impacts the value of one or more of such
Hotels, or the Hotel Interests related thereto, by more than the Group B
Threshold Amount,

 

provided, however, if Purchaser determines not to proceed to Closing with
respect to such Hotel, Purchaser’s sole remedy in event of such event or breach
shall be that: (1) Marriott shall not cause CTF to assign, transfer, convey or
deliver such Hotel Interest affected by such event or breach to the Purchaser at
the Closing, and (2) the Unadjusted Purchase Price shall be reduced by the
Preliminary Allocated Price for such Hotel Interest.

 

(b) Marriott shall have performed in all material respects all obligations and
agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing and the Purchaser shall have received from Marriott a
certificate to such effect, signed by a duly authorized officer thereof.

 

(c) The Purchaser shall have received an executed counterpart of each of
Marriott’s Closing Deliveries, signed by each party thereto other than the
Purchaser.

 

(d) At the Closing, issuance by the Title Company of a title policy identical in
all material respects to the Pro Formas for the Real Property related to the
Hotel Interests being transferred at the Closing as each such Pro Forma has been
modified in accordance with the provisions of Section 9.1(d) subject only to
changes required to incorporate a New Title Matter accepted by Purchaser in
accordance with Section 9.1(e).

 

-59-



--------------------------------------------------------------------------------

ARTICLE 10. INDEMNIFICATION.

 

Section 10.1 Pass-Through Representations.

 

(a) The representations and warranties set forth in Section 4.1 through 4.17
hereof are substantially identical to those certain representations and
warranties made by CTF to Marriott in Sections 5.1 through 5.17 of the CTF
Agreement (the “Pass Through Representations”). Purchaser acknowledges that
Marriott may have no direct or actual knowledge of the facts contained in
certain of the Pass Through Representations and that except as set forth in
Section 5.18A, Marriott is relying exclusively on the correctness of the Pass
Through Representations of CTF in making the Pass Through Representations to
Purchaser. Purchaser acknowledges and agrees that Marriott’s liability to
Purchaser for any Breach of the Pass Through Representations shall be limited to
the actual monetary damages or other relief received by Marriott based on the
breach of the Pass Through Representations by CTF. Except as set forth in this
Section 10.1(a)-10.1(b), Marriott shall have no liability or obligation to
Purchaser for any Breach by Marriott of the Pass Through Representations.

 

(b) Upon the occurrence of a Breach of the Pass Through Representations and upon
Purchaser making a claim against Marriott, Marriott shall exercise any and all
rights and remedies available to Marriott under the CTF Agreement or at law or
in equity (i) to bring against CTF a claim for indemnification and institute
litigation to enforce such claim to the same extent as made by Purchaser against
Marriott (but only to, and in the manner permitted by the CTF Agreement and
subject to the limitations of Article 10 of the CTF Agreement, which for the
avoidance of doubt, exempts Tax matters from any such limitations imposed by
Article 10 of the CTF Agreement) (a “Mirror Claim”); and (ii) to seek as damages
in the Mirror Claim, all Losses of the Purchaser arising from the Mirror Claim
(but only to in the manner permitted by this Agreement and subject to the
limitations of Article 10 as aforesaid). In taking any action against CTF,
Purchaser shall have the right to select counsel and to manage any and all
claims, actions, causes of action and/or litigation which Marriott may pursue in
order to enforce its rights hereunder. Marriott shall cooperate fully with
Purchaser in Purchaser’s efforts to enforce its right based on a Breach of the
Pass Through Representations. Purchaser shall be responsible for, and shall pay
all of Purchaser’s reasonable expenses which Purchaser may suffer, incur or
expend in its efforts to enforce its rights against CTF, including, without
limitation, reasonable counsel fees, fees of experts, and court costs and may
include such costs as a part of its claim for damages.

 

Section 10.2 Survival of Representations, Warranties and Indemnities. The
representations, warranties and covenants of Marriott and the Purchaser
contained in this Agreement shall survive the Closing until April 30, 2007,
provided, however, that the representations and warranties set forth in Sections
5.2, 5.3(a)-(e), 7.4 and 7.11 shall survive indefinitely. Survival of the
representations and warranties in Sections 5.16 and 5.16A shall be governed by
the provisions of Section 8.9.

 

-60-



--------------------------------------------------------------------------------

Section 10.3 Indemnification by Marriott. Subject to the terms and conditions of
this Article 10, Marriott shall save, defend, indemnify and hold harmless the
Purchaser (including the Targets and their Subsidiaries) and the respective
Representatives, successors and assigns of each of the foregoing (collectively,
the “Purchaser Indemnified Parties”) from and against any and all losses,
damages, liabilities, deficiencies, claims, interest, awards, judgments,
penalties, costs and expenses (including reasonable attorneys’ fees, costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing) (hereinafter collectively, “Losses”), incurred, sustained or
suffered by any of the foregoing to the extent arising out of or resulting from:

 

(a) any breach of any material representation or warranty made by Marriott
contained in this Agreement other than the Pass Through Representations set
forth in Section 5 of this Agreement;

 

(b) any breach of any material covenant or agreement by Marriott (hereinafter
the “Marriott Covenants”) contained in this Agreement other than a covenant by
Marriott to cause CTF to perform in any stated manner;

 

(c) any Third Party Claim that arises from an event that occurs prior to Closing
regarding any Interest Holder other than (i) a liability reflected on the
Balance Sheet of such Target to the extent of the amount so reflected, or (ii)
any Assumed Liability and any other liability expressly assumed by Purchaser
under this Agreement to the extent of the amount so assumed;

 

(d) any liability for any brokers’ or investment banking fees of Marriott or its
Affiliates in connection with this Agreement and the transactions contemplated
hereby; and

 

(e) Marriott’s actions or failure to take actions where required, all
obligations, penalties, liabilities and expenses under the Worker Adjustment and
Retraining Notification Act of 1988, as amended, or other similar state laws,
arising from the Transactions,

 

Section 10.4 Indemnification by the Purchaser. The Purchaser shall save, defend,
indemnify and hold harmless Marriott and its Affiliates and the respective
Representatives, successors and assigns of each of the foregoing (collectively,
the “Marriott Indemnified Parties”) from and against any and all Losses
incurred, sustained or suffered by any of the foregoing to the extent arising
out of or resulting from:

 

(a) any breach of any representation or warranty made by the Purchaser contained
in this Agreement;

 

-61-



--------------------------------------------------------------------------------

(b) any breach of any covenant or agreement by the Purchaser contained in this
Agreement;

 

(c) any Third Party Claim which arises from an event that occurs after the
Closing against any Marriott Indemnified Party with respect to the operations or
ownership of the Hotels or Hotel Interests except to the extent that such claim
was caused by a breach of Marriott’s obligations and duties as manager under the
Hotel Management Agreements or with respect to which Marriott is otherwise
responsible pursuant to the terms and conditions of the Hotel Management
Agreements (in which event the terms and conditions of the Hotel Management
Agreements shall govern);

 

(d) any Assumed Liabilities;

 

(e) any claim for any brokers’ or investment banking fees of the Purchaser in
connection with this Agreement and the transactions contemplated hereby; and

 

(f) arising other than from CTF’s actions or failure to take actions where
required, all obligations, penalties, liabilities and expenses under the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or other similar
laws arising from the Transactions.

 

Section 10.5 Procedures.

 

(a) In order for a Purchaser Indemnified Party or Marriott Indemnified Party
(the “Indemnified Party”) to be entitled to any indemnification provided for
under this Agreement in respect of, arising out of or involving a Loss or a
claim or demand made by any Person other than Marriott and its Affiliates and
the Purchaser against the Indemnified Party, including a Mirror Claim (a “Third
Party Claim”), such Indemnified Party shall deliver notice thereof to the party
against whom indemnity is sought (the “Indemnifying Party”) promptly after
receipt by such Indemnified Party of written notice of the Third Party Claim,
but in no event later than the Claims Deadline, describing in reasonable detail
the facts giving rise to any claim for indemnification hereunder, the amount or
method of computation of the amount of such claim (if known) and such other
information with respect thereto as the Indemnifying Party may reasonably
request. The failure to provide as part of the initial written notice of claim,
the information set forth in the preceding sentence shall not invalidate the
effectiveness of the written notice provided the information is delivered in a
reasonable time period thereafter. The failure to provide such notice, however,
shall not release the Indemnifying Party from any of its obligations under this
Article 10 except to the extent that the Indemnifying Party is prejudiced by
such failure.

 

(b) The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim except as may be
provided to the contrary as to a Mirror Claim in which case Purchaser shall bear
all of the costs associated therewith, to assume the defense thereof at the
expense of the Indemnifying

 

-62-



--------------------------------------------------------------------------------

Party with counsel selected by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party. If the Indemnifying Party assumes the
defense of such Third Party Claim, the Indemnified Party shall have the right to
employ separate counsel and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party.
If the Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably required by the
Indemnifying Party. If the Indemnifying Party assumes the defense of any Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, or offer to compromise, settle or
discharge, such Third Party Claim without the Indemnifying Party’s prior written
consent unless the Indemnifying Party withdraws from the defense of such Third
Party Claim or unless a final judgment from which no appeal may be taken by or
on behalf of the Indemnifying Party is entered against the Indemnified Party for
such Third Party Claim. If the Indemnifying Party does not assume the defense of
any such claims or proceeding pursuant to this Section 10.5 and the Indemnified
Party proposes to settle such claims or proceeding prior to a final judgment
thereon or to forgo any appeal with respect thereto, then the Indemnified Party
shall give the Indemnifying Party prompt written notice thereof and the
Indemnifying Party shall have the right to participate in the settlement or
assume or reassume the defense of such claims or proceeding. The Indemnifying
Party and its counsel shall conduct such defense or settlement in a manner
reasonably satisfactory and effective to protect the Indemnified Party fully.
The Indemnifying Party and its counsel shall keep the Indemnified Party fully
advised as to its conduct of such defense or settlement, and shall not
compromise or settle such Third Party Claim without the prior written consent of
the Indemnified Party (not to be unreasonably withheld or delayed) unless such
settlement or compromise does not subject the Indemnified Party to any monetary
liability, includes a complete, unconditional release of the Indemnified Party
from all liability with respect to such Third Party Claim, and does not
constitute an acknowledgement or acceptance by the Indemnified Party of fault,
culpability, or responsibility of any kind. Notwithstanding the Indemnifying
Party’s election to defend against or settle the Third Party Claim, the
Indemnified Party may, upon written notice to the Indemnifying Party, elect to
employ its own counsel and assume control of such defense or settlement if (A)
the Indemnifying Party is also a Person against whom the Third Party Claim is
made and the Indemnified Person determines in good faith that joint
representation would be inappropriate; (B) the Indemnified Party determines in
good faith that the Indemnified Party may have available to its one or more
defenses or counterclaims that are inconsistent with, different from, or in
addition to one or more of those that may be available to the Indemnifying Party
with respect to such Third Party Claim; (C) the Indemnifying Party fails to
provide reasonable assurance to the Indemnified Party of its financial capacity
to defend such Third Party Action; (D) the Indemnifying Party shall not in fact
have employed counsel reasonably satisfactory to the Indemnified Party for the
defense or settlement of such Third Party Action; provided, however, that the
assumption of control of the defense or settlement of a Third Party Action by
the Indemnified Party pursuant to this sentence shall not relieve the
Indemnifying Party of its obligation to indemnify and hold the Indemnified Party
harmless.

 

-63-



--------------------------------------------------------------------------------

(c) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim to the Indemnifying Party
no later than the Claims Deadline, describing in reasonable detail the facts
giving rise to any claim for indemnification hereunder, the amount or method of
computation of the amount of such claim (if known) and such other information
with respect thereto as the Indemnifying Party may reasonably request. The
failure to provide as part of the initial written notice of claim, the
information set forth in the preceding sentence shall not invalidate the
effectiveness of the written notice provided the information is provided in a
reasonable time period thereafter. The failure to provide such notice, however,
shall not release the Indemnifying Party from any of its obligations under this
Article 10 except to the extent that the Indemnifying Party is prejudiced by
such failure. The Indemnifying Party shall have thirty (30) days after receipt
of notice of any claim pursuant to this Section 10.5(c) to (i) agree to the
amount or method of determination set forth in such claim and to pay such amount
to such Indemnified Party or (ii) provide the Indemnified Party with notice (a
“Dispute Notice”) that it disagrees with the amount or method of determination
set forth in such claim. If the Indemnifying Party has timely delivered a
Dispute Notice, the Indemnifying Party and the Indemnified Party shall, during a
period 30 days from the Indemnified Party’s receipt of such Dispute Notice,
negotiate to achieve resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved as provided in Section 12.9.

 

Section 10.6 Limits on Indemnification.

 

(a) No claim may be asserted against any party for breach of any representation
or warranty contained in this Agreement unless written notice of such claim is
received by such party describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim on or prior to
May 30, 2007 (the “Claim Deadline”) in which case such representation, warranty
or covenant shall survive as to such claim until such claim has been finally
resolved. Notwithstanding the foregoing, there shall be no Claims Deadline
applicable to a claim raised with respect to a breach of Sections 5.2,
5.3(a)-(e), 7.4 and 7.11 hereof. In addition, no claim may be asserted against
Marriott for breach of any of CTF’s or Marriott’s representations or warranties
to the extent that the Title Materials contain information that is inconsistent
with such representations or warranties.

 

(b) Notwithstanding anything to the contrary contained in this Agreement with
respect to each Fee Property, Target, Leasehold Interest in a Minority Owned
Entity: (i) Marriott shall not be liable for any claim for indemnification of
$5,000 or less pursuant to Sections 10.1(a), 10.1(b), or 10.3 resulting from any
single claim or aggregated claims arising out of the same facts, events or
circumstances (the “De Minimus Amount”, (ii) Marriott shall not be liable unless
and until the aggregate amount of indemnifiable Losses which may be recovered
from Marriott on account of all claims

 

-64-



--------------------------------------------------------------------------------

equals or exceeds $50,000 (the “Threshold Amount”), at which time Marriott shall
be liable for all such Losses, (iii) the maximum aggregate amount of
indemnifiable Losses which may be recovered by Purchaser Indemnified Parties
arising out of or relating to the causes set forth in Sections 10.3(a), 10.3(b)
or 10.3(c) in relation to any single Fee Property, Target, Leasehold Interest or
in a Minority Owned Entity shall equal fifty percent (50%) of the Preliminary
Allocated Price in respect of such Fee Property, Target, Leasehold Interest or
in such a Minority Owned Entity, as the case may be (the “Indemnification
Limit”); and (iv) no party hereto shall have any liability under any provision
of this Agreement for any punitive, consequential, incidental, special or
indirect damages relating to the breach or alleged breach of this Agreement or
the Ancillary Agreements. Notwithstanding the foregoing, the Indemnification
Limit applicable to Losses related to a breach of a representation, warranty or
covenant under Sections 5.2 and 5.3(a)-(e) shall be the Preliminary Allocated
Price of each Target.

 

(c) For all purposes of this Article 10, “Losses” shall be net of (i) any
insurance (other than any self-insured retention program) or other recoveries
paid (subject to Section 10.8 by a third party to the Indemnified Party or its
Affiliates in connection with the facts, events or circumstances giving rise to
the right of indemnification and (ii) any net Tax benefit available to such
Indemnified Party or its Affiliates arising in connection with the accrual,
incurrence or payment of any such Losses (including the net present value of any
Tax benefit arising in subsequent taxable years).

 

(d) The Purchaser and Marriott shall cooperate with each other with respect to
resolving any Third Party claim with respect to which one party is obligated to
indemnify the other party hereunder, including by making Commercially Reasonably
Efforts to mitigate such claim. In the event that the Purchaser or Marriott
shall fail to make such Commercially Reasonably Efforts to mitigate or resolve
any claim or liability, then notwithstanding anything else to the contrary
contained herein, the other party shall not be required to indemnify any person
to the extent of any loss, liability, claim, damage or expense that could
reasonably be expected to have been avoided if the Purchaser or Marriott, as the
case may be, had made such efforts.

 

(e) For purposes of this Article 10, “Losses” shall be determined in all cases
without regard to any qualification or limitation with respect to “materiality”
whether by reference to “in any material respect” or any other use of
“material.”

 

Section 10.7 Tax Matters. Anything in this Article 10 to the contrary
notwithstanding, the rights and obligations of the parties with respect to
indemnification for any and all Tax matters shall be governed by Article 8.

 

Section 10.8 Assignment of Claims. If any Purchaser Indemnified Party receives
any payment from Marriott in respect of any Losses pursuant to Section 10.3 and
the Purchaser Indemnified Party could have recovered all or a part of such
Losses from a third party (a “Potential Contributor”) based on the underlying
claim asserted against Marriott, the Purchaser Indemnified Party shall assign,
on a non-recourse basis and without any representation or warranty, such of its
rights to proceed against the Potential

 

-65-



--------------------------------------------------------------------------------

Contributor as are necessary to permit Marriott to recover from the Potential
Contributor the amount of such payment. Any payment received in respect of such
claim shall be distributed, (i) first to the Purchaser Indemnified Party in the
amount of any deductible or similar amount required to be paid by the Purchaser
Indemnified Party prior to Marriott being required to make any payment to the
Purchaser Indemnified Party, (ii) second to Marriott in an amount equal to the
aggregate payments made by Marriott to the Purchaser Indemnified Party in
respect of such claim, plus costs and expenses incurred in investigating,
defending or otherwise incurred in connection with addressing such claim and
(iii) the balance, if any, to the Purchaser Indemnified Party.

 

Section 10.9 Disclaimer of Implied Warranties.

 

(a) It is the explicit intent and understanding of each party hereto that
neither party hereto nor its Representatives is making any representation or
warranty whatsoever, oral or written, express or implied, as to the accuracy or
completeness of any information regarding the Property, except as expressly set
forth in this Agreement, and neither party hereto is relying on any statement,
representation or warranty, oral or written, express or implied, made by the
other party hereto or such other party’s Representatives, except for the
representations and warranties expressly set forth in this Agreement.

 

(b) Each party hereto hereby agrees and acknowledges that with the exception of
the various deeds which will be placed of record in the applicable real property
records each of the conveyance documents contemplated hereunder and under the
CTF Agreement to consummate the Transaction shall explicitly reflect the fact
that the Purchaser is purchasing the applicable Owned Real Property or Leased
Real Property on an “as is” condition “with all faults” and without any
warranties, representations or guaranties of any kind, oral or written, express
or implied, concerning the Property from or on behalf of Marriott or CTF, except
as may be expressly set forth in the representations and warranties in this
Agreement as contemplated under Section 9.1(g). The Purchaser acknowledges that,
except as may be expressly set forth in this Agreement and the conveyance
documents contemplated hereunder and under the CTF Agreement, Marriott has not,
does not, and will not make any representations, warranties or guaranties, of
any kind, oral or written, express or implied, concerning the Property
including, without limitation (i) the quality, adequacy, state of repair or
physical condition of the Property, (ii) the habitability, merchantability or
fitness, suitability or adequacy of the Property or any portion thereof for any
particular use or purpose, (iii) the zoning or other legal status of the
Property, (iv) the compliance by the Property, or any portion thereof, with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
or restrictions of any governmental or quasi-governmental entity or of any
Person, or (v) the environmental condition of the Property, including its
compliance with environmental laws and the presence or non-presence of hazardous
substances. At the Closing Purchaser shall execute and deliver a certificate to
and for the benefit of CTF and Marriott reflecting its acknowledgement of the
foregoing provisions.

 

-66-



--------------------------------------------------------------------------------

ARTICLE 11. DEFAULT, REMEDIES.

 

Section 11.1 Purchaser’s Default. Should Purchaser default under this Agreement
prior to Closing, Marriott shall be entitled (i) to retain the Deposit, and (ii)
to collect the sum of $5 million from Purchaser (which shall become due and
payable upon such default), collectively as liquidated damages and terminate
this Agreement (and the retention of the Deposit and such $5 million shall be
the sole and exclusive remedy of Marriott for such default) in which event
Purchaser shall have no rights under this Agreement or the CTF Agreement, and
Marriott shall have the right, but not the obligation, to close under the CTF
Agreement. Following Closing, in the event the Deposit is retained by the Title
Company pursuant to the provisions of Schedule 9.2(d)), the provisions of
subsection (ii) above shall have no further force or effect.

 

Section 11.2 Marriott’s Default.

 

(a) If all other parties, including CTF and the other purchaser of Hotels under
contract with Marriott to acquire such hotels, shall have fully performed their
respective obligations under this Agreement and any other applicable Purchase
and Sale Agreement with regard to the Hotels including the CTF Agreement, and
Marriott shall default hereunder, Purchaser shall be entitled to receive from
Marriott as its sole and exclusive remedy (i) a refund of its Deposit and all
interest earned thereon, (ii) Purchaser’s Out of Pocket Costs, and (iii) a
payment in the amount of Five Million Dollars ($5,000,000).

 

(b) If Marriott shall default under this Agreement as a result of a default by
the other purchaser of any of the hotels under contract with Marriott pursuant
to the CTF Agreement under its applicable Purchase and Sale Agreement, and such
default shall not have been caused by a default by CTF under the CTF Agreement,
Purchaser shall be entitled to receive from Marriott (i) a refund of its Deposit
and all interest earned thereon and its reasonable Purchaser’s Out of Pocket
Costs not to exceed Two Million Dollars ($2,000,000).

 

(c) If Marriott’s default hereunder results from a default by CTF under the CTF
Agreement, Marriott shall determine which if any remedy it wishes to pursue
against CTF and shall provide to Purchaser notice of such determination.
Purchaser shall have a period of ten (10) days after receipt of Marriott’s
determination within which to elect to participate in such action or not to so
participate. If Purchaser elects to participate with Marriott in any such
litigation, Purchaser shall be entitled to its pro rata share of damages in fact
awarded to, and received by Marriott, and if such litigation shall include an
action for specific performance, Purchaser shall be entitled to acquire,
pursuant to this Agreement and any of such order, judgment or decree of the
applicable court, the Hotels which are the subject of this Agreement. For the
purposes of this Section 11.2(c), the pro rata share of damages (less all costs
incurred by Marriott and Purchaser in pursuing such action shall be determined
based on the Unadjusted Purchase Price for the Hotels which are the subject of
this Agreement as compared with the Unadjusted Purchase Price under the CTF
Agreement, unless any such damages as contemplated in this Section 11.2(c) shall
be awarded based on specific damage to a

 

-67-



--------------------------------------------------------------------------------

particular Hotel, in which event the damages awarded and paid shall belong to
the party taking title to such Hotel. If Purchaser elects not to participate in
any such action, this Agreement shall terminate and neither party shall have any
further liability or obligation to the other under this Agreement. In any event,
all decisions as to the pursuit of remedies and the prosecution of any
litigation shall be made solely by Marriott.

 

(d) If Marriott defaults under this Agreement, and such default shall not have
resulted from a default by CTF under the CTF Agreement, and if thereafter
Marriott either acquires the Hotels under the CTF Agreement or otherwise
transfers its right to acquire the Hotels under the CTF Agreement to a third
party, Purchaser shall have the right to specific performance as to this
Agreement; provided, however, Purchaser must (i) institute such action for
Specific Performance against Marriott within three (3) months from the first
date on which Purchaser first learns or discovers that Marriott has so acquired
the Hotels under the CTF Agreement or so transferred its rights under the CTF
Agreement and (ii) as a closing condition to the Purchaser of such Hotels, repay
to Marriott any sums previously paid by Marriott to Purchaser for out-of-pocket
expenses as provided in Sections 11.2(a) and 11.2(b) hereof less however
Purchaser’s costs in pursuing such action for specific performance against
Marriott. In the event that an action for specific performance is not available,
Purchaser shall be entitled to a refund of its Deposit and its reasonable third
party out-of-pocket expenses not to exceed $2,000,000 as liquidated damages.

 

ARTICLE 12. TERMINATION.

 

Section 12.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written consent of the Purchaser and Marriott;

 

(b) (i) by Marriott, if any of the material conditions set forth in Section 9.3
or Section 9.4 shall have become incapable of fulfillment prior to the
Termination Date or (ii) by the Purchaser, if any of the conditions set forth in
Section 9.3 or Section 9.5 shall have become incapable of fulfillment prior to
the Termination Date; provided, however, that the right to terminate this
Agreement pursuant to this Section 12.1(b) shall not be available if the failure
of the party so requesting termination to fulfill any obligation under this
Agreement shall have been the cause of the failure of such condition to be
satisfied on or prior to such date;

 

(c) (1) by either Marriott or the Purchaser if the Closing shall not have
occurred by June 30, 2005 unless Closing under the CTF Agreement has been
extended by Marriott pursuant to Section 3.11 of the CTF Agreement and Purchaser
has elected pursuant to Section 3.8(c) hereof to postpone Closing, in which
event Closing hereunder shall be extended until November 15, 2005, or (2) if the
Closing shall not have occurred by November 15, 2005, by either Marriott or
Purchaser; provided, however, that the right to terminate this Agreement under
this Section 11.1(c) shall not be available if the failure of the party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of the failure of the Closing to occur on or prior to such date
(June 30, 2005 or November 15, 2005, as applicable, (the “Termination Date”));
or

 

-68-



--------------------------------------------------------------------------------

(d) by either Marriott or the Purchaser in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and non-appealable; provided, that the party so requesting termination
shall have complied with Section 7.10.

 

The party seeking to terminate this Agreement pursuant to this Section 12.1
(other than Section 12.1(a)) shall give prompt written notice of such
termination to the other party.

 

Section 12.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 12.1, this Agreement shall forthwith become
void the Deposit shall be returned to Purchaser and there shall be no liability
on the part of either party except (a) for the representations of both parties
relating to broker’s fees and finder’s fees, Section 7.8 relating to
confidentiality, Section 7.11 relating to public announcements, Section 13.1
relating to fees and expenses, Section 13.4 relating to notices, Section 13.8
relating to third-party beneficiaries, Section 13.9 relating to governing law,
Section 13.10 relating to submission to jurisdiction and this Section 12.2 and
(b) that nothing in this Section 12.2 shall relieve either party from liability
for any breach of this Agreement or any Ancillary Agreement.

 

ARTICLE 13. GENERAL PROVISIONS.

 

Section 13.1 Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated. In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by the other. All fees,
expenses and premiums in connection with the procurement of any Title Materials
and other related fees, expenses and premiums pursuant to Section 9.1(e) herein
shall be for the account of the Purchaser.

 

Section 13.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each party and
otherwise as expressly set forth herein.

 

Section 13.3 Waiver. No failure or delay of either party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies

 

-69-



--------------------------------------------------------------------------------

which they would otherwise have hereunder. Any agreement on the part of either
party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by a duly authorized officer on behalf of such
party.

 

Section 13.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered by a recognized next-day courier service or (c) on the
earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

if to Marriott, to:

 

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

 

Attention: Michael E. Dearing and Jeffrey Holdaway

Facsimile: 301-380-6727

 

with copies (which shall not constitute notice) to:

 

Venable LLP

1800 Mercantile Bank and Trust Building

2 Hopkins Plaza

Baltimore, MD 21201

 

Attention: Jan K. Guben

Facsimile: 410-244-7742

 

if the Purchaser, to:

 

Sunstone Hotel Investors, Inc.

903 Calle Amanecer, Suite 100

San Clemente, CA 92673

 

Attention: Gary A. Stougaard

Facsimile: 949-369-4110

 

-70-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Squire, Sanders & Dempsey, L.L.P.

Two Renaissance Square

40 North Central Avenue, Suite 2700

Phoenix, AZ 85004

 

Attention: Richard F. Ross

Facsimile: 602-253-8129

 

Section 13.5 Interpretation. When a reference is made in this Agreement to an
Article, Section, Schedule or Exhibit such reference shall be to an Article,
Section, Schedule or Exhibit of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Exhibit are
for convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All disclosures made on every
Schedule to this Agreement shall be deemed made for all Schedules attached to
this Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement. All Schedules and Exhibits attached hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified. This Agreement and the Ancillary Agreements shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted. Whenever in this Agreement Marriott undertakes to cause CTF to take
action or to deliver any material to Purchaser, the taking of such action or
delivery by Marriott shall be deemed full performance as to such action or
delivery as is required under this Agreement.

 

Section 13.6 Restriction on Acquisitions. Purchaser agrees that for one (1) year
from termination of this Agreement neither Purchaser nor any persons or entity
controlled by Purchaser shall consummate, negotiate, offer, solicit offers,
discuss, or arrange, directly or indirectly, the acquisition of any hotel which
is the subject of the purchase and sale described in the CTF Agreement;
provided, however, Purchaser may discuss and negotiate with the current partner
of Techworld for the acquisition of his interest in Techworld, and with him, the
acquisition of the CTF interest in Techworld.

 

Section 13.7 Entire Agreement. This Agreement and the Ancillary Agreements,
Exhibits, Schedules and other agreements and instruments delivered in connection
herewith constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter of this Agreement.
Furthermore, to the extent this Agreement or Ancillary Agreements conflict with,
or provide for remedies different from, any prior agreements between Marriott
and the Purchaser, this Agreement and the Ancillary Agreements shall control.
Neither this Agreement nor any Ancillary Agreement shall be deemed to contain or
imply any restriction, covenant, representation,

 

-71-



--------------------------------------------------------------------------------

warranty, agreement or undertaking of any party with respect to the transactions
contemplated hereby or thereby other than those expressly set forth herein or
therein or in any document required to be delivered hereunder or thereunder, and
none shall be deemed to exist or be inferred with respect to the subject matter
hereof.

 

Section 13.8 No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each of the parties and their respective
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person including without limitation,
CTF, any legal or equitable right, benefit or remedy of any nature under or by
reason of this Agreement, except as provided in Article 10.

 

Section 13.9 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York other than Section 5-1401 of the New York General Obligations Law.

 

Section 13.10 Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or for recognition and enforcement of any judgment in respect hereof brought by
the other party or its successors or assigns may be brought and determined in
any New York State or federal court sitting in the Borough of Manhattan in The
City of New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the parties further
agrees to accept service of process in any manner permitted by such courts. Each
of the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure lawfully to serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

Section 13.11 Personal Liability. This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
direct or indirect stockholder of Marriott or the Purchaser or any officer,
director, employee, Representative or investor of either party hereto.

 

-72-



--------------------------------------------------------------------------------

Section 13.12 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that Purchaser may assign this Agreement to any of its Affiliates
without the prior consent of Marriott and; provided further, that Marriott may
assign any of its rights under this Agreement to one or more of its Affiliates
without the consent of the Purchaser and; provided still further, that no
assignment shall limit the assignor’s obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

 

Section 13.13 No Brokers. The parties hereto represent and warrant to each other
that neither has dealt with any broker or intermediary in connection with the
Transaction. Marriott and Purchaser do hereby indemnify and hold harmless the
other from and against any claims by any brokers with whom the indemnifying
party may have dealt or is alleged to have dealt in connection with the
Transaction.

 

Section 13.14 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 13.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

Section 13.16 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

 

[The remainder of this page is intentionally left blank.]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Marriott and the Purchaser have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

MARRIOTT INTERNATIONAL, INC.

By:

 

/s/ M. E. Dearing

--------------------------------------------------------------------------------

Name:

 

MICHAEL E. DEARING

Title:

 

Executive Vice President

 

SUNSTONE HOTEL INVESTORS, INC.

By:

 

/s/ Robert A. Alter

--------------------------------------------------------------------------------

Name:

 

ROBERT A. ALTER

Title:

 

Chief Executive Officer

 

-74-